Case 1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 1 of 72




   EXHIBIT F
FILED: NEW YORK COUNTY CLERK 01/09/2019 03:17 PM                                                                                                                                                                                                                           INDEX NO. 650168/2019
NYSCEF DOC. NO. 1                                               Case 1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 2 of 72                                                                                                                             RECEIVED NYSCEF: 01/09/2019




             SUPREME                         COURT                  OF      THE          STATE                  OF        NEW YORK
             COUNTY                     OF       NEW YORK
             _________________________---------------------------------------X

             200       WATER                    PROPERTY                             OWNER,                    LLC,            177

             FRONT                STREET,                     LLC,           177      FRONT                    MEMBER,                                                                                           Index                    No.:

             LLC,          and         DUMBO                    ASSEMBLAGE,                                    LLC,
                                                                                                                                                                                                                 SUMMONS
                                                                                                                                    Plaintiffs,                                                                  Plaintiff's                            Address:

                                                                                                                                                                                                                 545            Fifth                  Avenue                   Suite        1400

                                                                                                                                                                                                                 New                     York,              NY        10017
                                                   -against-




                                                                                                                                                                                                                 Plaintiffs                            designate                   New
             LIBERTY                     MUTUAL                          FIRE        INSURANCE                                COMPANY,                                                                           York                     County                 as     the        venue

             LIBERTY                     MUTUAL                          HOLDING                      COMPANY                             INC.,                                                                  of          this             action

             LIBERTY                     MUTUAL                          GROUP                INC.,            LIBERTY                       MUTUAL
             INSURANCE                               COMPANY,                         and           LIBERTY                     MUTUAL                                                                           The                basis              of       venue             is     a

             INSURANCE,                                                                                                                                                                                          Plaintiff's                            Resident                    County


                                                                                                               Defendants                                                                                        Index                        No.       purchased

             _________..--.._______________________-------------------X

                                                                                                                                                                                                                  on:




             To     the      above              named               defendant(s):




             YOU            ARE              HEREBY                        SUMMONED                               to      answer                  the       complaint               in     this         action                and               to      serve           a copy

              of    your              answer,            or,         if     the       complaint                    is         not         served              with        this           summons,                       to           serve                  a    notice                 of
                                                                     Plaintiffs'
              appearance,                       on      the                                         attorney                  within               20         days       after            the       service                     of              this            summons,
              exclusive                 of   the       day          of     service            (or      within             30         days          after        the     service             is    complete                          if        this       summons                        is

              not      personally                    delivered                  to    you           within              the          State          of        New       York);              and         in       case                    of      your            failure                to

              appear             or     answer,               judgment                 will           be       taken            against                 you     by      default             for     the          relief                   demanded                         in      the

              complaint.




              Dated:                    New           York,               New        York

                                        January                9,    2019




                                                                                                                                                           ABRAMS,                      GORELICK,                              FRIEDMAN                                    &
                                                                                                                                                           JACOBSON,                        LLP
                                                                                                                                                           Attorneys              for      Plaintiffs




                                                                                                                                                                          Mark             Ian     Bi                 y




                                                                                                                                        1 of 2
FILED: NEW YORK COUNTY CLERK 01/09/2019 03:17 PM                                                                             INDEX NO. 650168/2019
NYSCEF DOC. NO. 1Case               1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 3 of 72
                                                                                   RECEIVED  NYSCEF: 01/09/2019



                                                                               One              Park     Plaza    - 4th F1
                                                                                      Battery
                                                                               New     York,    New     York      10004

                                                                               Telephone:             (212)    422-1200

                                                                               File   No.:            31788

                                                                               c




         To    the    defendants:



         Liberty       Mutual       Fire    Insurance       Company
         175    Berkeley          Street

         Boston,        MA       02116-5066



         Liberty       Mutual       Holding        Company        Inc.
         175       Berkeley       Street

         Boston,        MA       02116-5066



         Liberty       Mutual       Group        Inc.

         175       Berkeley       Street

         Boston,        MA       02116-5066



         Liberty        Mutual       Insurance          Company
         175       Berkeley       Street

         Boston,        MA       02116-5066



         Liberty        Mutual       Insurance

         175       Berkeley       Street

         Boston,        MA       02116-5066




                                                                           2




                                                                         2 of 2
FILED: NEW YORK COUNTY CLERK 01/09/2019 03:17 PM                                                                                                                                         INDEX NO. 650168/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 4 of 72
                                                                                          RECEIVED  NYSCEF: 01/09/2019



         SUPREME                     COURT               OF THE             STATE          OF       NEW YORK
         COUNTY                      OF NEW              YORK
         --------------------------------------------------------------x
         200       WATER                 PROPERTY                    OWNER,              LLC,         177
         FRONT                 STREET,             LLC,            177     FRONT          MEMBER,
         LLC,        and         DUMBO                 ASSEMBLAGE,                       LLC,
                                                                                                                                                                      Index      No.:

                                                                                        Plaintiffs,
                                                                                                                                                                      COMPLAINT
                                          -against-



         LIBERTY                     MUTUAL                 FIRE          INSURANCE
         COMPANY,                        LIBERTY                   MUTUAL              HOLDING
         COMPANY                        INC.,         LIBERTY                MUTUAL                 GROUP
         INC.,        LIBERTY                   MUTUAL                    INSURANCE
         COMPANY,                        and      LIBERTY                  MUTUAL
         INSURANCE,


                                                                            Defendants.
         ----------------------                                                                     ----               ------x




                          Plaintiffs,             by       their     attorneys,          Abrams,             Gorelick,             Friedman            &       Jacobson,           LLP,       as and          for


         their      complaint                  herein,        allege        the    following           upon        information             and       belief:




                                                                                                THE         PARTIES



                           1.              At      all     times         hereinafter         mentioned,              plaintiff,        200       WATER                PROPERTY                    OWNER,


          LLC        ("Water              LLC"),            was      a limited          liability          company,           duly        organized             and     existing          under      and       by


          virtue          of     the     laws         of     the     State        of   Delaware             with      authority           to    do     business            in   the       State     of    New


          York.




                           2.              At      all     times         hereinafter           mentioned,             plaintiff,          177    FRONT                STREET,              LLC      ("Front



          LLC"),               was      a limited            liability         company,             duly      organized             and     existing            under      and      by     virtue        of   the


          laws       of        the     State     of      Delaware.




                                                                                                           1 of 5
FILED: NEW YORK COUNTY CLERK 01/09/2019 03:17 PM                                                                                                                                                             INDEX NO. 650168/2019
NYSCEF DOC. NO. 2Case                           1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 5 of 72
                                                                                               RECEIVED  NYSCEF: 01/09/2019



                        3.                    At       all           times           hereinafter             mentioned,                plaintiff,               177        FRONT                 MEMBER,                        LLC


         ("Member                      LLC"),            was           a limited               liability       company,                duly         organized              and        existing           under               and      by


        virtue         of        the     laws         of the               State     of Delaware.




                        4.                    At       all           times          hereinafter              mentioned,               plaintiff,              DUMBO                ASSEMBLAGE,                                     LLC


         ("Dumbo                   LLC"),              was            a limited                liability       company,               duly          organized              and        existing           under               and      by


         virtue        of         the     laws           of          the      State       of     Delaware            with          authority           to      do     business             in     the    State           of        New


         York.




                            5.                At         all          times           hereinafter              mentioned,                 defendant,                  LIBERTY                     MUTUAL                       FIRE



         INSURANCE                              COMPANY,                            was        a corporation                duly      organized                and      existing            under            and        by     virtue


         of    the      laws             of      the         State           of     Wisconsin                and     licensed           in      the         State     of        New        York         to     conduct                the


         business                of     insurance.


                            6.                  At     all       times             hereinafter             mentioned,               defendant,                LIBERTY                 MUTUAL                    HOLDING


         COMPANY                          INC.           was          a foreign            corporation.




                            7.                  At       all         times           hereinafter             mentioned,                defendant,                   LIBERTY                 MUTUAL                       GROUP


         INC.,         was             a corporation,                        duly      organized             and     existing           under          and      by     virtue         of    the     laws           of    the        State



         of Massachusetts                              with           authority            to do business                in the        State          of New          York.




                            8.                  At             all           times             hereinafter               mentioned,                     defendant,                    LIBERTY                       MUTUAL


          INSURANCE                             COMPANY,                             was        a corporation               duly       organized                and        existing             under        and        by         virtue


          of     the    laws             of     the      State              of     Massachusetts                   and   licensed              in     the     State        of    New        York         to        conduct             the



         business                 of    insurance.


                            9.                  At             all           times             hereinafter               mentioned,                     defendant,                    LIBERTY                       MUTUAL


          INSURANCE,                               was         a foreign              corporation.




                                                                                                                             2




                                                                                                                     2 of 5
FILED: NEW YORK COUNTY CLERK 01/09/2019 03:17 PM                                                                                                                                                         INDEX NO. 650168/2019
NYSCEF DOC. NO. 2Case                    1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 6 of 72
                                                                                        RECEIVED  NYSCEF: 01/09/2019




                                                                                           PLAINTIFFS'
                                                     AS AND                    FOR                                                 CAUSE             OF ACTION
                                                                                IN     BREACH                    OF CONTRACT



                          10.           Plaintiffs            repeat,           reiterate            and       re-allege              each         and     every         allegation               set forth,           supra,


         in      paragraphs            1 through                 9,    inclusive,             with         the     same             force      and        effect         as though                they          were      more



         fully      set forth         at length            herein.




                          11.           On      or        about          May           13,     2014,             defendants,                  for        good          and         valuable            consideration,

                                                                                                                                                                   '
         issued         an       insurance            policy            ("the        policy"),              bearing                policy          number              s s pocrep                                :0-024,         to


         Water          LLC.,         the      named              insured,             with         Front         LLC,              Member               LLC       and            Dumbo            LLC           named           as


         additional              insureds        on       the     policy.            The      policy           was          subsequently                  renewed                 and    was      in     full     force      and


         effect       on     or about          October                 13,     2016.




                                                                                                                   builders'
                          12.           The      policy               provided           (inter        alia)                                risk     coverage                on      an all-risk           basis       for   the


         "jobsite"
                                described         in      the         policy         as 200          Water             Street         Brooklyn,              NY         11201             ("the        building")            and


                                                                                     project"
         the       "rehabilitation               or       renovation                                    plaintiffs                  were       conducting                    at    the    building               during      the


         time       the      policy      was         in   full        force      and       effect.




                           13.           The         policy             included              (inter           alia)          first         party         property                 insurance              coverage              for


                                buildings"                                                                                           completion"
         "existing                                    and        afforded             plaintiffs            "delay            in                                coverage                 as well.




                           14.           On     or        about          October              13,    2016,           while            the     policy        was         in        full    force        and        effect,       the



         building            suffered          physical                loss     and      damage             from            a peril         covered         by     the        policy.




                                                                                                                        3




                                                                                                               3 of 5
FILED: NEW YORK COUNTY CLERK 01/09/2019 03:17 PM                                                                                                                                                                     INDEX NO. 650168/2019
NYSCEF DOC. NO. 2Case                     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 7 of 72
                                                                                         RECEIVED  NYSCEF: 01/09/2019



                        15.           Plaintiffs             made             claim            to     defendants                     under            the      policy            for       the         physical                loss         and


         damage             to the   building.




                        16.           Defendants                   paid        plaintiffs                   on      their           claim            for     physical                 loss        and         damage               to        the


         building.




                         17.          By       paying            plaintiffs               on        their         claim           for        physical          loss           and      damage                 to     the       building,


         defendants              admitted             that       the      physical                  loss          and        damage                 that     was         the         subject            of     the         claim             was


         covered            under     the      policy.




                         18.          The        aforementioned                           physical                loss        and       damage               to the           building                also     caused             a delay


                                            plaintiffs'                                                                                        project"
         in   completion             of                            "rehabilitation                          or renovation                                           at the           building.




                         19.             On or about                   October             13,        2016          and           thereafter,               Plaintiffs               made             claim         to     defendants


                                                                                                                                                                          plaintiffs'
         under          the      policy         for        the         costs         of        the          delay            in     completion                      of                                  "rehabilitation                        or


                                 project"
         renovation                                at the         building                due        to the          aforementioned                           covered                physical                loss        and     damage


         to the        building.




                         20.              Defendants                   have        failed              and          refused,                 and        continue                to      fail          and          refuse,            to     pay

         plaintiffs'                                                                                                                                                                                                         plaintiffs'
                                 claim         under             the      policy               for          the      costs              of      the         delay         in         completion                      of


                                                                           project"
         "rehabilitation                  or    renovation                                           at     the         building,                despite            demands                    that      such             payment              be


         made.




                                          Defendants'                                                                                        plaintiffs'
                         21.                                            continued                   refusal             to        pay                                claim             under            the         policy            for     the


                                                                                                     plaintiffs'                                                                                               project"
          costs        of      the   delay            in     completion                    of                                      "rehabilitation                       or     renovation                                              at    the



         building             was    and       is unjustified                  and        constitutes                   a breach               of     contract.




                                                                                                                             4




                                                                                                                   4 of 5
FILED: NEW YORK COUNTY CLERK 01/09/2019 03:17 PM                                                                                                                                                                                                                      INDEX NO. 650168/2019
NYSCEF DOC. NO. 2                                                       Case 1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 8 of 72                                                                                                                   RECEIVED NYSCEF: 01/09/2019




                                                                                                   defendants'
                                 22.                    As         a     result          of                                      breach             of       contract,                    plaintiffs                     have      been          damaged                in         a




             sum           in    excess                 of        $550,671,                   no      portion            of        which          has          been           paid             to      plaintiffs                 despite             demands                for




             such          payment.




                                 23.                    On         or         about           October             2,      2018            and         October                  3,         2018,              defendants                      agreed        to    extend


             plaintiffs'
                                             time            to        sue        under             the     policy               for     the          denial             of         the        claim                in      question             herein          to      and




             including                   January                   11,        2019.




                                 WHEREFORE,                                           plaintiffs                 demand                judgment                   against                  defendants                       for        the      sum       of    at      least



                                                                                                                                                                                                                                                           attorneys'
             $550,671,                       together                  with        pre-judgment                         interest             from            on    or         about             October                    13,    2016,          and



             fees          and         the       costs             and         disbursements                       of     this         action.




              Dated:             New             York,                 New         York

                                  January                    9,    2019




                                                                                                                                         ABRAMS,                         GORELICK,                                  FRIEDMAN                          &
                                                                                                                                         JACOBSON,                              LLP
                                                                                                                                         Attorneys                  For         Plaintiffs




                                                                                                                                         By:

                                                                                                                                                                  Mark              Ian        Bins

                                                                                                                                         One          Battery                 Park                       a
                                                                                                                                                                                                              -           4th     Floor
                                                                                                                                                                                              PJ
                                                                                                                                         New             York,           New               York              10004

                                                                                                                                         (212)            422-1200

                                                                                                                                         File         No.:         31788

                                                                                                                                         c




                                                                                                                                                  5




                                                                                                                                             5 of 5
FILED: NEW YORK COUNTY CLERK 02/08/2019 03:12 PM                                                                                                                                     INDEX NO. 650168/2019
NYSCEF DOC. NO. Case
                3                                       1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 RECEIVED
                                                                                                      Page 9 of NYSCEF:
                                                                                                                72      02/08/2019


                                                                                                                                                                                     brUNS           G    or€Á/Ct
                                                                                         AFFIDAVIT                    OF SERVICE
STATE            OF NEW YORK                                                                                                                                                           A/                     ½5N/
COUNTY             OF NEW YORK                                                    SUPREME             COURT               FILED         ON:      1/9/2019           INDEX          NO.:     650168/2019

200 WATER                  PROPERTY               OWNER,            LLC, 177 FRONT                STREET,          LLC,      177 FRONT           MEMBER,                         .                    .
                                                                                                                                                                            Plaintiff(s)-Petitioner(s)
LLC,        AND DUMBO                  ASSEMBLAGE,                    LLC

                                                                                                              -vs-
LIBERTY             MUTUAL              FIRE       INSURANCE                 COMPANY,              ET. AL.

                                                                                                                                                                            Defendant(s)-Respondent(s)

STATE            OF NEW YORK}
COUNTY             OF SARATOGA                            ss.}


I, MARK E. MCCLOSKY                                                     being         duly sworn,          deposes        and    says    that    deponent         is over     the age of eighteen           years,
is not a party in this proceeding                                and resides         in New York             State.


On         JANUARY            29, 2019                            at     10:50 A.M.
Deponent            served       two true          copies         of     NOTICE        OF ELECTRONIC                      FILING,         SUMMONS               AND COMPLAINT



bearing    index number:  650168/2019         and date of filing: 1/9/2019
upon    LIBERTY      MUTUAL    FIRE INSURANCE    COMPANY
at address:     SECRETARY    OF STATE,   99 WASHINGTON        AVENUE
city       and    state:      ALBANY,              NY 12210

MANNER                OF SERVICE}
P,,fff,qggl
                 By delivering to and leaving with personally}
                 known to the deponent to be the same person                                    menticiied        and described         in the above         proceeding      as the person to be served.
SuitableAgePerson
                 By delivering  and leaving                      with personally}
                 at the premisca mecaicad                        above.Such     person        knowing   the person to be served and associated                              with    hhrJhcr,   and after
           conversing                 with    him/her,           deponent     believes     him/her   to be a suitable age and discretion.
AuthoricedAvent
       x      By delivering     and leaving I copy with} SUE ZOUKY,         BUSINESS      DOCUMENT       SPECIALIST
             the agent for service on the person in this proceeding      designated  under Rule307   BCL and tendering     the required fee.
             Service having been made to such person at the place, date and time above.
Af pxinv to Door, Etc.
             By affixing    a true copy of each to the door of the actual place of business, dwell1ñg   place or usual place of abode stated above.
             Deponent     was unable with due diligence    to find the proper or authorized  person to be served, or a person of suitable age and
                 discredon        at the actual           place of business,          dwelling        place       or usual place of abode              stated above       after having      called   there on the
                 following        dates and times:
Malhn
    X            Depenent         completed    service by depositing a true copy of each in a postpaid, properly addressed envelope in an official depository
                                                                                                                                          Ceññdeññal"
                 under the exclusive         care and custody of the United States Postal Service. The package was labeled "Personal    &
                 and mailed         to the person stated above at address 175 BERKELEY      STREET      BOSTON, MA 02116
                 on 1/29/2019.               The envelope               did not indicate        on the outside         that the ecrr±etion                    was from      an attorney or concerned   an action
                 against      the recipicñt.            The envelope          was mailed         by       first class mail          certified     mail X registered           mail X return receipt requested.
                 Certified      or Registcrêd             number:          RE674946441US

Depchest            further       states         upon     information          and     belief      that    said    person       so served        is not      in the Military      service
of the State          of New           York        or the United            States     as the term           is defined      in either         State    or Federal      statutes.


DESCRIPTION}                      deponent              describes         the person     actually     served           as:
Sex: FEMALE                                                      Race/Skin        Color:    WHITE                                       Hair           lor    BLONDE
                                                                                                  5'4"
Approximate                Age:       60         years           Approximate           He       :                                       App        x mate       Weight:       130     pounds
Other:


Subscribed            and     swo            b    ore me o                 ANUARY          29, 2019
                                                                                      Attorney:
                                                                                      Abrams, Fensterman, Fensterman,                                  MARK        E. MCCLOSKY
Notary  Public,               State     o         ew York                             Eisman, Formato, Ferrara, Wolf &
                                                                                      Carone LLP                                                   1
Karen E. Rock                                                                                                                                          Deponent
                                                                                      1 Metrotech Center, Suite 1701
Qualified      in Schenectady           County                                        Brooklyn, New York 11201
Number        01R06065213
                                                                                      (718) 215-5300
Expires:      October 9, 2021
                                                                                      HRM FILE # 495418
                 affidavit #: 188256
                      NLS#: 19-930


                                                                                                                  1 of 1
FILED: NEW YORK COUNTY CLERK 02/08/2019 03:12 PM                                                                                                                                      INDEX NO. 650168/2019
NYSCEF DOC. NO.Case
                4                              1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 10 ofNYSCEF:
                                                                                             RECEIVED   72     02/08/2019



                                                                                    AFFIDAVIT                    OF SERVICE
STATE  OF NEW YORK                                                                                                                                                                   f\
COUNTY   OF NEW YORK                                                          SUPREME             COURT               FILED         ON:      1/9/2019              INDEX           NO.:     650168/2019

200 WATER           PROPERTY                OWNER,             LLC, 177 FRONT                STREET,          LLC,        177 FRONT          MEMBER,                                                     .
                                                                                                                                                                            Plaintiff(s)-Petitioner(s)
LLC,       AND    DUMBO            ASSEMBLAGE,                   LLC

                                                                                                          -vs-
LIBERTY          MUTUAL             FIRE     INSURANCE                  COMPANY,              ET. AL.

                                                                                                                                                                            Defendant(s)-Respondent(s)

STATE         OF NEW Y ORK}
COUNTY          OF SARATOGA                          ss.}


I, MARK E. MCCLOSKY                                                   being      duly sworn,            dep0ses       and    says     that   deponent             is over     the age of eight               ei1 years,
is not a party in this proceeding                           and    resides      in New York             State.


On       JANUARY          29, 2019                           at     10:50 A.M.
Deponent         served      two true         copies         of     NOTICE        OF ELECTRONIC                       FILING,         SUMMONS                 AND COMPLAINT



bearing    index number:  650168/2019       and date of filing: 1/9/2019
upon    LIBERTY     MUTUAL     GROUP INC.
at address:    SECRETARY     OF STATE, 99 WASHINGTON        AVENUE
city and state:   ALBANY,   NY 12210

MANNER            OF SERVICE}
Emmal
             By delivering to and leaving with personally}
             known to the deponent   to be the same person                                 sicaticüéd        and described          in the above           proceeding       as the person       to be served.
SuitableAvePerson
             By delivering  and leaving                     with personally}
             at the premises mmAnnd                         above. Such person            knowing the person to be served and associated                                    with    him/her,    and after
           conversing             with    him/her,          deponent     believes      him/her to be a suitable age and discretion.
AuthoricedAvent
     X      By delivering     and leaving 1 copy with} SUE ZOUKY,         BUSINESS      DOCUMENT        SPECIALIST
            the agent for service on the person in this proceeding     designated  under Rule307    BCL and tendering     the required fee.
            Service having been made to such person at the place, date and time above.
Affxing to Door Etc.
            By affixing   a true copy of each to the door of the actual place of business, dwelling    place or usual place of abode stated above.
            Deponent    was unable with due diligence    to find the proper or authorized  person to be served, or a person of suitable age and
             discretion       at the actual          place     of busiñcss,      dwelling         place      or usual place of abode stated above                       after      having   called   there on the
             following        dates and times:


             Deponent         completed   service by depositing a true copy of each in a postpaid, preperly addressed cñvclope in an official depository
                                        care and custody of the United States Postal Service. The package was labeled "Personal      Confidential"
             under the exclusive                                                                                                   &
             and mailed        to the person stated above at address 175 BERKELEY      STREET      BOSTON, MA 02116
             on 1/29/2019.               The envelope              did not indicate        on the outside          that the commsdcation            was from an attorney or concerned    an action
             against      the recipient.       The envelope              was mailed          by      first class mail           certified     mail X registered mail X_return receipt requested.
             Certified      or Registered            number:          RE674946336US

Deponent         further  states upon information                         and     belief      that    said       person     so served        is not        in the Military     service
of the State        of New York    or the United                       States     as the term           is defined        in either        State        or Federal   statutes.


DESCRIPTION}                  deponent            describes          the person        actually    served           as:
Sex: FEMALE                                                 Race/Skin         Color:      WHITE                                     Hair     C         o    BLONDE
                                                                                                5'4"
Approximate            Age:       60       years            Approximate                 ight:                                       Appro          i       te Weight:         130      p0üñds
Other:


Subscribed        and swo                b fore      me              JANUARY          29, 2019
                                                                                 Attorney:
                                                                                 Abrams, Fensterman, Fensterman,                                       MARK       E. MCCLOSKY
Notary  Public,           State     of      ew York                              Eisman, Formato, Ferrara, Wolf &
  aren Hock                                                                                                                                            Deponent
                                                                                      "t e    Center, Suite 1701
Qualified    in Schenectady County
                                                                                 Brooklyn, New York I1201
Number      01R06065213                                                          (718) 215-5300
Expires:    October 9, 2021
                                                                                 FIRM       FILE # 495425
             affidavit #: 188258
                  NLS#: 19-930


                                                                                                             1 of 1
FILED: NEW YORK COUNTY CLERK 02/08/2019 03:12 PM                                                                                                                   INDEX NO. 650168/2019
NYSCEF DOC. NO. Case
                5                          1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 11 of 72
                                                                                          RECEIVED  NYSCEF: 02/08/2019
    SUPREME                                                                                                                                         INDEX       #: 650168/2019
    STATE      OF NEW YORK,                COUNTY      OF NEW YORK
    Attorneys: Company: ABPRAS. GORELICK. FRIEDMAN & JACOBSON LLP PH: (212) 422-1200                                                                 Date Filed:      01109/2019
    Address: ONE BATTERY PARK PLAZA4TH FL NEW YORK. NEW YORK 10004
                                                                                                                                                    Client's      File No.:

                                                           200   WATER       PROPERTY             OWNER,          LLC      ETC


                                                                                           vs                                                                                               PleMil

                                                    LIBERTY      MUTUAL       FIRE     INSURANCE                 COMPANY                ETC

                                                                                                                                                                                          Defendant

    STATE OF                                            . , COUNTY      OF      i /        Y f     W/                      SS.:                   AFFIDAVIT              OF      SERVICE
                       72N/     d         RymnsZé     &                                , being dyly swpm deposes                      and says:

    De-onent        is not a party herein, is over 18 years of age. On                                                                                   at                                2__
                                  Y'
                                     C//17W      f r.     /2arrö                 h<7       C                         A‰¾w                  MiulF              deponent    served       the within

               SUMMONS          & COMPLAINT         WITH      NOTICE   OF ELECTRONIC              FILING,      RIDER TO NOTICE                    OF ELECTRONIC               FILING




    on:                               LIBERTY   MUTUAL        HOLDING    COMPANY,          INC                                                                                   therein    named.


 #1 INDIVIDUAL         By dê"uêdng a true copy of each to said recipient              personally;         depenent      knew the person             served      to be the person
           O           described as said person therein.

#2 CORP        TION By delivering thereat a true copy of each to                                     4#/      M                                         and that deponent knew
                    the person so served to be the              C(                                                         .      .      of the co‡eret!an    and cutho±ad   to
                    to accept service on behalf of the corporation

  #3 SUITABLE          By delivering a true copy of each to                                                                        a person of suitabis age and discretion.
   AGE PERSON          Said premises is recipient's                                                                            house (usual place of abode) within the state.
                                                     [ ) actual         place of business                 [   ) dwelling
           O
  #4 AFFlXING          By affixing a true copy of each to the door of said premises,                 which is recipient's:                    [    ] actual     place of bus!ness
     TO DOOR
                       [ ] dwelling house (place of abode) within the state.
           O
                       Deponent was unable, with due diligence to find recipient                   or a person       of suitable        age and discretion,          having      called
                       thereat on the                    day of                                                                          at
                               on the                    day of                                                                          at
                               on the       ___          day of                                                                          at
                               on the                    day of                                                                          at

 #5 MAIL COPY          On                                         depanent    ccrapleted  under the last two sections by depee!!ir.9 a copy of the
                                                                                                service
                                                                                                             to the above address in a 1st Class
                                                                                                          Canadential"
                       postpaid prope y addr6ssed       envelope marked "Personal and                  in an official depository under the exclusive
                         re and custe
                                                        _                              _.
                                           of the United States Post Office in the State of
                           and by Certified Mail #

  #6 NON-SRVC          After due search, careful inquiry and diligent attempts,                 I have been unable             to effect process        upon the pere:-Jenti*y
                       being served because of the following:      [ ] Unknown                   at Address      [             ] Evading            (   ] Moved left no forwarding
                       [ ] Address does not exist         [ ] Other:

 #7 DES     IPTION A description of the Defendent,     or other person            served, or spoken to on behalf of the    efendent                             is as follows:
                   Sex:     /M          Color of skin:    /4 /#                   Color of hair•Adhu/        Age:    , s (      _                                  Height:         o
              2"*)
                   Weight:. C2dd?                Other Features:

  #8 WIT       ES      Subpoena Fee Tendered in the amount of

#9 MILITARYSRVC             penent asked person spoken to whether the recipient was presently in military service of the United States Govemment or of the State
                       of                               and was infe===d that recipient was not. Recipient wore ordinary civilian clothes and no military u

  #10 OTHER                                                                                                                                                                -----                 -

   Swom     to befor                --,
                                                                                                                                           eadë Print l(fame Below É                   netera


                                                                                                                                                                   Job#       495424




                                                                                       1 of 1
FILED: NEW YORK COUNTY CLERK 02/08/2019 03:12 PM                                                                                                                                    INDEX NO. 650168/2019
NYSCEF DOC. NO.Case
                6                               1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 12 ofNYSCEF:
                                                                                              RECEIVED   72     02/08/2019


                                                                                                                                                                           pgorcunSGore4ct
                                                                                     AFFIDAVIT                    OF SERVICE
STATE OF NEW YORK
COUNTY  OF NEW YORK                                                            SUPREME             COURT              FILED          ON:      1/9/2019          INDEX           NO.:      650168/2019

200 WATER            PROPERTY                OWNER,             LLC, 177 FRONT                 STREET,         LLC,       177 FRONT           MEMBER,                        . a                 .
                                                                                                                                                                         r amuff(s)-Petitioner(s)
LLC,       AND    DUMBO             ASSEMBLAGE,                   LLC

                                                                                                           -vs-
LIBERTY          MUTUAL              FIRE      INSURANCE                COMPANY              , ET. AL.
                                                                                                                                                                         Defendant(s)-Respondent(s)

STATE OF NEW YORK}
COUNTY  OF SARATOGA                                   ss.}


I, MARK     E. MCCLOSKY                                                being      duly sworn,          deposes        and     says    that     deponent        is over     the age of eighteen               years,
is not a party in this proceeding                            and    resides      in New York            State.


On       JANUARY           29, 2019                           at    10:50 A.M.
Deponent         served       two true         copies         of    NOTICE         OF ELECTRONIC                      FILING,          SUMMONS             AND COMPLAINT



bearing    index number:   650168/2019                                           and    date      of filing:       1/9/2019
upon    LIBERTY      MUTUAL     INSURANCE                                COMPANY
at address:     SECRETARY     OF STATE,                               99 WASHINGTON                        AVENUE
city and state:    ALBANY,    NY 12210

MANNER             OF SERVICE}
P_e-rggq,(
              By delivering to and leaving with personally}
              known to the deponent to be the same person                                   meticñed          and described          in the above      proceeding        as the person         to be served.
SultaNeAge Person
              By delivering  and leaving                     with personally}
              at the premises mentiGñêd                      above. Such person            knowing the person to be served and associated                                with     hiñi/her,    and after
           conversing              with    him/her,          deponent     believes      him/her to be a suitable age and discretion.
AuthortredAvent
     X       By delivering     and leaving 1 copy with} SUE ZOUKY,         BUSINESS      DOCUMENT         SPECIALIST
             the agent for service on the person in this preceeding     designated  under Rule307     BCL and teñdcring     the required fee.
             Service having been made to such person at the place, date and time above.
A(fixing to Door, Esc.
             By affixing   a true copy of each to the door of the actual place of businest   dwelling    place or usual place of abode stated above.
             Depcñeñt    was unable with due diligence    to find the proper or authorized  person to be served, or a person of suitable age and
              discretion        at the actual         place of business,          dwelling         place      or usual place of abode               stated above    after having          called     there on the
              following        dates and times:


              Deponent         carapleted
                                    service by depositing a true copy of each in a postpaid, properly addressed envelópe in an official depository
                                                                                                                                Cenñdentia!"
              under the exclusive care and custody of the United States Postal Service. The package was labeled "Personal     &
              and mailed to the person stated above at address 175 BERKELEY      STREET      BOSTON, MA 02116
              on 1/29/2019.   The envelópe did not indicate on the outside that the corndmtion        was from an attorney or concerned   an action
              against      the recipicñt.          The envelope          was mailed          by       first class mail          certified      mail X registered           mail     X_return       receipt   requested.
              Certified        or Registered          number:         RE674946336US

Deponent         further        states     upon       information          and     belief      that    said    person       so served         is not   in the Military      service
of   the State     of New           York      or the United             States     as the term          is defined        in either         State    or Federal   statutes.


DESCRIPTION}                    deponent           describes         the person         actually    served          as:
Sex: FEMALE                                                  Race/Skin         Color:      WHITE                                     Hair     Co       : BLONDE
                                                                                                 5'4"
Approximate             Age:       60       years            Approximate                 ight:                                       Appro          ma e Weight:           130       pounds
Other:


Subscribed         and      swo            efore              on}    JANUARY           29, 2019
                                                                                  Attorney:
                                                                                  Abrams, Feasterman, Feasterman,                                   MARK       E. MCCLOSKY
Notary  Public,            State     of New         York                          Eisman, Formato, Ferrara, Wolf &
Karen E. Rock                                                                     Carone LLP                                                        Deponent
                                                                                  1 Metrotech Center, Suite 1701
Qualified     in Schenectady County
                                                                                  Brooklyn, New York I1201
Number       01R06065213                                                          (718) 215-5300
Expires:     October 9, 2021
                                                                                  FIRM       FILE # 495427
              affidavit #: 188257
                   NLS#: 19-930


                                                                                                               1 of 1
FILED: NEW YORK COUNTY CLERK 03/05/2019 11:04 AM                               INDEX NO. 650168/2019
NYSCEF DOC. NO. 7Case   1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 13 of 72
                                                                       RECEIVED   NYSCEF: 03/05/2019




                                                1 of 2
FILED: NEW YORK COUNTY CLERK 03/05/2019 11:04 AM                               INDEX NO. 650168/2019
NYSCEF DOC. NO. 7Case   1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 14 of 72
                                                                       RECEIVED   NYSCEF: 03/05/2019




                                                2 of 2
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                        INDEX NO. 650168/2019
NYSCEF DOC. NO. 8Case             1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 15 of 72
                                                                                 RECEIVED   NYSCEF: 03/14/2019



                                                                  AFFIDAVIT           OF SERVICE
     STATE OF NEW YORK
     COUNTY OF NEW YORK                                        SUPREME     COURT             FILED      ON:     1/9/2019       INDEX        NO.:    650168/2019

     200 WATER PROPERTY OWNER,                      LLC,    177 FRONT   STREET,       LLC,     177 FRONT        MEMBER,                                        .
                                                      LLC                                                                               Plaintiff(s)-Petitioner(s)
     LLC, AND DUMBO ASSEMBLAGE,
                                                                                   -VS-
     LIBERTY      MUTUAL      FIRE INSURANCE                COMPANY,     ET. AL.
                                                                                                                                        Defendant(s)-Respondent(s)

     STATE  OF NEW YORK}
     COUNTY   OF SARATOGA                  ss.}

     I, MARK E. MCCLOSKY                                being duly sworn, deposes            and says that deponent           is over    the age of eighteen             years,
     is not a party in this proceeding            and resides in New York State.


     On JANUARY     29, 2019                       at 10:50 A.M.
     Deponent served two true copies               of NOTICE     OF ELECTRONIC                FILING,    SUMMONS             AND   COMPLAINT



     bearing index number:   650168/2019        and date of filing: 1/9/2019
     upon LIBERTY      MUTUAL    FIRE INSURANCE    COMPANY
     at address: SECRETARY      OF STATE, 99 WASHINGTON         AVENUE
     city and state: ALBANY,   NY 12210

     MANNER        OF SERVICE1
     emast
                 By delivering to and leaving with personally}
                 known to the dcpcacat to be the same person meeG- -ned and descrikd       in the above proceeding as the person to be served.
     fultaMaAgePersm
                 By delivering and leaving with personally}
                 at the premises meñ:icaad above. Such person knowing the person to be served and associated with him/her, and after
                 conversing with him/her, deponent believes him/her to be a suitable age and discretion.
     AuthuricedAgent
          X       By delivering and leaving 1 copy with} SUE ZOUKY,         BUSINESS     DOCUMENT        SPECIALIST
                 the agent for service on the person in this proceeding designated under Rule307 BCL and tendering the required fee.
                 Service having been made to such person at the place, date and time above.
     Añftinu to Dour.Etc.
                 By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.
                 Deponent was unable with due diligence to find the proper or authorized person to be served, or a person of suitable age and
                 discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
                 following    dates and times:
     Ma/line
               Deponent completed service by depositing a true copy of each in a postpaid, properly addressed envelope in an official depository
               under the exclusive care and custody of the United States Postal Service. The package was labeled "Personal & Confidential"
               and mailed to the person stated above at address 175 BERKELEY STREET              BOSTON, MA 02116
               on 1/29/2019,     The envelope did not indicate on the outside that the communication    was from an attorney or cancern_ed an action
               against the reci plent. The envelope was mailed by    first class mail   certified mail X registered mail 2(_return receipt requested.
               Certified   or Registered    number:     RE674946441US

     Deponent    further states upon infennation and belief that said person so served is not in the Military service
     of the State of New York or the United States as the term is defined in either State or Federal statutes.

     DESCRIPnON1     deponent   describes the petson actually    served                      as:
     Sex: FEMALE                       Race/Skin  Color: WHITE                                           Hair       lor; BLONDE
                                                              5'4"                                                                                                   -
     Approximate Age: 60    years     Approximate    He                                                  App      x mate Weight:           130     pounds
     Other:

     Subscribed    and sw              re me o           ANUARY    29, 2019
                                                               Attorney:
                                                                  Abrams, Fensterman, Fensterman,                       MARK E. MCCLOSKY
     Notary    Public, State      ew York                         Eisman, Fonnato, Ferrara, Wolf &
     Karen E. Rock                                                Carone LLP                                        .
                                                                                                                        Deponent
                                                                  1 Metrotech Center,Suite 1701
     Qualified in Schenectady County
                                                                  Brooklyn, New York 11201
     Number 01R06065213                                           (718) 215-5300
     Expires: October 9, 2021
                                                                  FIRM FILE # 495418
               affidavit #: 188256
                    NLS#: 19-930

                                                                                      1 of         1

                                                                                   1 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                               INDEX NO. 650168/2019
NYSCEF DOC. NO. 8Case   1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 16 of 72
                                                                       RECEIVED   NYSCEF: 03/14/2019
                                                                                                                                                           j
                                      SENDER:                COMPLETE          THIS SECTION                               COMPLETE THIS SECTION ON DELIVERY
                                                                                                                               .In

                                                                          ~    ~~           ~                                                                                              a
                                                                                                                                                                                 I                 e,
                                                                                                                                                                                         I. =.     i..
                                                                   ~ ~ C~                   ~
                                           ~ ~                ~       ~ ~ ~                                                                                         ~        I I
                                                                                                                                                                        i~hi>r             ~
                                                                                                                                                       ~       ':       ~~: w ~- ~
                                                ~    ~                    ~         ~       I     ~         ~        iy
                                                                                                                s                e                     ~


                                          .X~         ~             I          I


                                                                                                                                     ~'            ~                             ~ ' ~
                                                                                                                      ~ '~

                                                    ~ ~t ~q y            ~,~       e
                                                                                   ~            ~~~     ~
                                                                                                                      ~    I .       ~
                                                                                                                                              Jl
                                                                                                                                                           . ~ ~.                             ~.
                                                                                                                                          I
                                            ~            ~                I                       III                                                                           ~~ -      -        '. ~,. s




                                                                  ~~ (
                                                                                                                                                           First-Class Mall
                                                                                                                                                             ~
                                                                                                                                                           Postage~ & Fees Paid
                                                                                                                                                           USPS
                                                                                                                                                           Permit No. G-10I



                                      I         I                                   I

                                                                                                                          I~     -        ~ ~                              ~I
                                  I




                                                                                                        4       Le
                                                                                        r




                                                                         2 of 12
FILED:    NEW YORK COUNTY          CLERK 03:17
                                          03/14/2019 07:24 PM                                                                                                                                 INDEX NO. 650168/2019
IFILED: NEW YORK COUNTY CLERK 01/09/2019                                                                                                                                                                 INDEX NO. 650168/2019
                                                                                                        PM|
NYSCEF   DOC.
 NYSCEF DOC. NO. NO.
                 1   8Case              1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 17 RECEIVED
                                                                                       RECEIVEDof 72
                                                                                                   NYSCEF:
                                                                                                       NYSCEF:03/14/2019
                                                                                                               01/09/2019




            SUPREME                COURT                OF THE          STATE                OF NEW YORK
            COUNTY                OF NEW                YORK
            -----------------------------------------                                            --------------------X
            200     WATER              PROPERTY                 OWNER,                  LLC,      177
            FRONT            STREET,             LLC,         177 FRONT                  MEMBER,                                                                    Index       No.:

            LLC,       and        DUMBO            ASSEMBLAGE,                          LLC,
                                                                                                                                                                    SUMMONS
                                                                                                      Plaintiffs,                                                   Plaintiff's             Address:
                                                                                                                                                                    545       Fifth         Avenue         Suite        1400
                                                                                                                                                                    New        York,          NY       10017
                                          -against-



                                                                                                                                                                    Plaintiffs              designate            New
             LIBERTY              MUTUAL                 FIRE         INSURANCE                   COMPANY,                                                          York          County            as the       venue
             LIBERTY              MUTUAL                 HOLDING                    COMPANY                INC.,                                                    of this         action
             LIBERTY              MUTUAL                 GROUP              INC.,        LIBERTY             MUTUAL
             INSURANCE                    COMPANY,                    and      LIBERTY                MUTUAL                                                        The       basis         of venue           is a

             INSURANCE,                                                                                                                                             Plaintiff's               Resident           County


                                                                                         Defendants                                                                  Index          No.       purchased
             _______.._______________.._______..------------------------X
                                                                                                                                                                     on:       /b           / 9




             To    the     above        named           defendant(s):




             YOU          ARE         HEREBY                 SUMMONED                          to answer        the         complaint           in this       action         and       to     serve      a copy
             of    your        answer,           or,     if the complaint     is                  not      served            with       this      summons,              to      serve             a notice        of
                                                         Plaintiffs'
             appearance,                on     the                   attorney                     within            20       days       after         the    service           of      this        summons,
             exclusive            of the      day       of    service         (or     within      30 days           after     the   service            is complete             if this            summons          is
             not     personally              delivered           to     you         within      the     State       of      New     York);             and    in     case         of   your          failure       to
             appear          or   answer,          judgment             will         be taken         against        you       by   default            for   the     relief         demanded              in the
             complaint.




              Dated:               New       York,           New      York

                                   January          9, 2019




                                                                                                                          ABRAMS,                 GORELICK,                    FRIEDMAN                      &
                                                                                                                          JACOBSON,                    LLP
                                                                                                                          Attorneys             for    Plaintiffs




                                                                                                                                         Mark          lan   Bins      ·y




                                                                                                           1 of       2

                                                                                                        3 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                            INDEX NO. 650168/2019
                                                                                                   NO. 650168/2019                        INDEX
 F ILED: DOC.NEW
NYSCEF            Case
                  YORK
              NO. 8                     1:19-cv-08246-LGS
                                         COUNTY    CLERK  Document 1-6 Filed
                                                          01/09/2019         09/04/19
                                                                       03 : 17   PM   Page 18 of 72
                                                                                       RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.      NO.       1                                                                                               RECEIVED       NYSCEF:   01/09/2019




                                                                                         One               Park     Plaza    - 4thFlOOr
                                                                                                 Battery
                                                                                         New      York,    New     York      10004
                                                                                         Telephone:           (212)       422-1200
                                                                                         File    No.:            31788
                                                                                         c




             To        the   defendants:



             Liberty          Mutual       Fire    Insurance      Company
             175        Berkeley        Street

             Boston,          MA       02116-5066



             Liberty          Mutual       Holding       Company        Inc.
             175        Berkeley        Street

             Boston,           MA      02116-5066



             Liberty          Mutual       Group       Inc.
                 175    Berkeley        Street

             Boston,           MA      02116-5066



                 Liberty      Mutual       Insurance          Company
                 175     Berkeley       Street

                 Boston,       MA      02116-5066



                 Liberty      Mutual        Insurance
                 175     Berkeley        Street

                 Boston,          MA   02116-5066




                                                                                     2




                                                                                2   of       2

                                                                               4 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                 INDEX NO. 650168/2019
                  Case                       1:19-cv-08246-LGS Document 1-6 Filed                       NO. 650168/2019                                                                     INDEX
 |FILED:
NYSCEF   DOC.NEW  YORK
              NO. 8                           COUNTY    CLERK  01/09/2019   03 :1709/04/19
                                                                                      PM1  Page 19 of 72
                                                                                            RECEIVED   NYSCEF:   03/14/2019
 NYSCEF   DOC.      NO.        2                                                                                                                                             RECEIVED              NYSCEF:                01/09/2019




             SUPREME                      COURT             OF     THE          STATE          OF NEW                 YORK
             COUNTY                   OF NEW                YORK
             --------------------------------------------------------------------x
             200       WATER                PROPERTY                     OWNER,              LLC,          177
             FRONT              STREET,               LLC,             177 FRONT              MEMBER,
             LLC,         and        DUMBO              ASSEMBLAGE,                           LLC,
                                                                                                                                                                        Index        No.:

                                                                                             Plaintiffs,
                                                                                                                                                                        COMPLAINT
                                              -against-



             LIBERTY                  MUTUAL                   FIRE           INSURANCE
             COMPANY,                        LIBERTY                MUTUAL                  HOLDING
             COMPANY                        INC.,       LIBERTY                 MUTUAL                GROUP
             INC.,        LIBERTY                    MUTUAL                   INSURANCE
             COMPANY,                        and     LIBERTY                  MUTUAL
             INSURANCE,


                                                                                Defendants.




                               Plaintiffs,           by        their     attorneys,            Abrams,            Gorelick,               Friedman           &      Jacobson,          LLP,        as and           for


              their       complaint             herein,           allege        the      following          upon         information              and     belief:




                                                                                                     THE          PARTIES



                                1.              At    all      times         hereinafter          mentioned,                plaintiff,        200        WATER             PROPERTY                     OWNER,


                 LLC      ("Water              LLC"),            was         a limited        liability          company,            duly        organized           and     existing           under      and       by


                 virtue        of     the     laws        of     the     State        of    Delaware              with       authority           to     do   business           in   the        State     of    New


                 York.




                                2.              At      all     times         hereinafter            mentioned,              plaintiff,          177      FRONT            STREET,               LLC      ("Front



                 LLC"),             was      a limited            liability        company,               duly        organized            and        existing       under       and       by    virtue        of    the


                 laws     of        the     State     of Delaware.




                                                                                                                  1    of     5

                                                                                                             5 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                  INDEX NO. 650168/2019
                                                                                                             NO. 650168/2019                                                                                INDEX
 [FILED:
NYSCEF   DOC.NEW  8Case
              NO. YORK                           1:19-cv-08246-LGS
                                                  COUNTY    CLERK   Document
                                                                   01/0 9/2  1-6 Filed
                                                                            019        09/04/19
                                                                                 03 : 17  PM|   Page 20 of 72
                                                                                                 RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.        NO.        2                                                                                                                                                      RECEIVED                   NYSCEF:             01/09/2019




                             3.                  At          all       times          hereinafter             mentioned,                 plaintiff,            177          FRONT             MEMBER,                      LLC


            ("Member                   LLC"),                 was           a limited            liability       company,               duly         organized              and      existing          under         and      by


            virtue          of the          laws           of the           State     of Delaware.




                             4.                   At         all      times         hereinafter              mentioned,                 plaintiff,            DUMBO                ASSEMBLAGE,                             LLC


             ("Dumbo                   LLC"),                was           a limited             liability      company,                duly          organized             and      existing          under          and      by


             virtue         of        the    laws             of      the      State        of     Delaware           with           authority          to     do      business          in     the     State        of     New


             York.




                             5.                   At          all          times        hereinafter              mentioned,                  defendant,                LIBERTY                  MUTUAL                     FIRE


             INSURANCE                             COMPANY,                           was        a corporation                duly      organized              and        existing        under             and     by     virtue


             of       the    laws           of         the         State       of     Wisconsin               and     licensed              in   the      State        of    New         York          to        conduct         the


             business                 of insurance.


                                 6.                At         all      times        hereinafter              mentioned,                defendant,             LIBERTY                 MUTUAL                      HOLDING


              COMPANY                        INC.             was          a foreign         corporation.




                                 7.                At          all         times       hereinafter              mentioned,                  defendant,              LIBERTY                   MUTUAL                  GROUP


                 INC.,      was         a corporation,                         duly      organized              and    existing             under        and      by      virtue       of the         laws        of the     State


                 of Massachusetts                            with          authority         to do business                   in the        State      of New             York.




                                  8.                  At             all       times              hereinafter                 mentioned,                 defendant,                   LIBERTY                      MUTUAL

                 INSURANCE                             COMPANY,                        was         a corporation                duly        organized               and     existing          under          and      by     virtue


                 of   the     laws           of        the         State       of   Massachusetts                   and        licensed          in     the    State        of New            York          to    conduct           the


                 business              of insurance.


                                  9.                   At            all        times             hereinafter                 mentioned,                     defendant,                LIBERTY                      MUTUAL


                 INSURANCE,                             was          a foreign           corporation.




                                                                                                                                 2




                                                                                                                          2     of      5

                                                                                                                      6 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                   INDEX NO. 650168/2019
                  Case                       1:19-cv-08246-LGS Document 1-6 Filed                       NO. 650168/2019                                                                        INDEX
 [FTIMD:
NYSCEF   DOC.NEW  YORK
              NO. 8                           COUNTY    CLERK  01/09/2019   03:17 09/04/19
                                                                                     P1d   Page 21 of 72
                                                                                            RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.       NO.       2                                                                                                                                                  RECEIVED            NYSCEF:             01/09/2019




                                                                                             PLAINTIFFS'
                                                           AS AND             FOR                                              CAUSE                OF ACTION
                                                                                  IN     BREACH                   OF CONTRACT



                              10.             Plaintiffs          repeat,          reiterate          and     re-allege             each       and     every       allegation              set forth,      supra,


             in     paragraphs                1 through             9, inclusive,               with        the       same         force      and      effect      as though             they      were      more



             fully         set forth         at length           herein.




                               11.            On      or        about       May          13,     2014,            defendants,                for     good        and      valuable            consideration,


             issued           an       insurance           policy          ("the        policy"),           bearing            policy          number            'sipocrap                            :0-024,       to


             Water            LLC.,          the     named             insured,          with         Front        LLC,            Member            LLC         and      Dumbo             LLC       named         as


                 additional              insureds      on the           policy.        The      policy         was        subsequently                 renewed           and       was      in full     force      and


                 effect      on or about              October            13, 2016.



                                                                                                                      builders'
                                 12.           The     policy           provided             (inter       alia)                             risk    coverage            on an all-risk            basis      for    the


                 "jobsite"
                                     described             in    the     policy         as 200         Water           Street         Brooklyn,             NY      11201          ("the      building")           and


                                                                                        project"
                 the      "rehabilitation              or       renovation                                  plaintiffs              were       conducting               at the      building            during      the


                 time      the     policy       was        in full       force         and     effect.




                                 13.            The        policy           included             (inter           alia)       first         party      property            insurance              coverage           for


                                       buildings"                                                                                   completion"
                 "existing                                  and        afforded          plaintiffs           "delay          in                                coverage           as well.




                                   14.          On     or       about        October            13,      2016,         while          the     policy        was     in     full     force       and      effect,     the



                  building           suffered         physical             loss     and      damage           from          a peril         covered         by    the    policy.




                                                                                                                          3




                                                                                                                  3    of       5

                                                                                                              7 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                              INDEX NO. 650168/2019
 FILED
NYSCEF    NEW
       DOC.
        :       8Case
            NO. YORK                        1:19-cv-08246-LGS
                                             COUNTY    CLERK   Document
                                                              01/0       1-6 03
                                                                   9 /2 019  Filed
                                                                                 : 1709/04/19
                                                                                        P14
                                                                                              Page 22 of 72
                                                                                               RECEIVED   NO. 650168/2019
                                                                                                          NYSCEF:  03/14/2019                                                                                       INDEX

NYSCEF   DOC.       NO.        2                                                                                                                                                                    RECEIVED                  NYSCEF:                   01/09/2019




                              15.           Plaintiffs            made           claim           to       defendants                    under               the      policy           for     the      physical                loss         and


            damage             to the building.




                              16.           Defendants                   paid         plaintiffs                on     their           claim               for      physical            loss         and         damage               to     the


            building.




                               17.          By        paying            plaintiffs           on         their        claim            for       physical              loss      and         damage               to the        building,


            defendants                 admitted           that          the     physical                loss         and       damage                   that        was        the     subject              of    the         claim          was


            covered             under       the       policy.




                               18.           The        aforementioned                         physical               loss        and           damage              to the       building              also        caused             a delay


                                                  plaintiffs'                                                                                         project"
            in completion                   of                             "rehabilitation                      or renovation                                             at the building.




                                19.          On        or about               October           13, 2016                and           thereafter,                  Plaintiffs           made           claim            to    defendants


                                                                                                                                                                                 plaintiffs'
                under          the     policy          for        the         costs       of       the          delay          in       completion                        of                                "rehabilitation                        or


                                       project"
                renovation                               at the          building              due        to the           aforementioned                             covered              physical              loss        and      damage


                to the        building.




                                20.             Defendants                    have        failed            and         refused,                     and         continue             to     fail          and      refuse,             to        pay

                plaintiffs'                                                                                                                                                                                                        plaintiffs'
                                       claim           under            the      policy             for         the        costs                of     the         delay         in         completion                   of


                                                                                  project"
                "rehabilitation                  or     renovation                                        at     the        building,                   despite              demands                that         such         payment              be


                made.




                                                 Defendants'                                                                                         plaintiffs'
                                21.                                            continued                  refusal            to       pay                                      claim         under           the        policy             for     the


                                                                                                           plaintiffs'                                                                                              project"
                 costs         of     the    delay           in    completion                      of                                   "rehabilitation                         or      renovation                                           at    the



                building             was    and        is unjustified                  and      constitutes                  a breach                  of        contract.




                                                                                                                                  4




                                                                                                                        4      of           5
                                                                                                                      8 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                 INDEX NO. 650168/2019
 FILED:    NEW YORK          COUNTY          CLERK            01/09/2019                     03:17           PM                                                                                        INDEX NO. 650168/2019
NYSCEF    DOC.
 NYSCEF DOC.     NO.
             NO. 2         8Case        1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 23RECEIVED
                                                                                              of 72
                                                                                       RECEIVED   NYSCEF:    03/14/2019
                                                                                                      NYSCEF: 01/09/2019




                                                                        defendants'
                           22.          As        a result        of                               breach           of     contract,            plaintiffs         have       been     damaged             in   a


             sum     in    excess       of        $550,671,            no     portion         of     which          has     been         paid      to    plaintiffs          despite     demands            for


             such      payment.




                           23.          On         or    about         October          2,    2018         and       October             3, 2018,            defendants           agreed         to   extend


             plaintiffs'
                                 time        to     sue     under           the   policy           for    the        denial         of    the       claim       in    question          herein        to    and



             including           January           11, 2019.




                             WHEREFORE,                          plaintiffs         demand               judgment              against           defendants            for     the     sum       of   at least


                                                                                                                                                                                                 attorneys'
              $550,671,           together          with      pre-judgment                   interest         from         on or about               October          13, 2016,         and


              fees     and    the   costs          and     disbursements                of this          action.




              Dated:         New     York,          New       York

                             January         9, 2019




                                                                                                           ABRAMS,                   GORELICK,                     FRIEDMAN                  &
                                                                                                           JACOBSON,                      LLP
                                                                                                           Attorneys               For     Plaintiffs




                                                                                                                               Mark        lan       Binsky
                                                                                                             One         Battery         Park       Plar.a     -      4th     Floor
                                                                                                             New         York,       New          York        10004

                                                                                                             (212)        422-1200
                                                                                                             File     No.:         31788

                                                                                                             c




                                                                                                                     5




                                                                                                                 5 of      5
                                                                                                          9 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                           INDEX NO. 650168/2019
NYSCEF DOC. NO. 8Case                      1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 24 of 72
                                                                                          RECEIVED   NYSCEF: 03/14/2019



        SUPREME                   COURT              OF THE                     STATE               OF NEW YORK
        COUNTY                OF NEW YORK
        ------------------------------------------------------x
        200     WATER                PROPERTY                           OWNER,                  LLC,          17¼


       S E E       RIP        E R                                           Plaintiff/Petitioner,
      Fo R        FUL         L

     CG FT3       oW                   - against              -                                                                                                   Index        No.650168/2019



        LIBERTY               MUTUAL                FIRE                INSURANCE                          CO
                                                                             Defendant/Respondent.
                                                                                         .......---------X
                                                                                    NOTICE                 OF ELECTRONIC                                       FILING

                                                                                                     (Mandatory                              Case)
                                                                                                (Uniform     Rule                   § 202.5-bb)


                       You         have          received                    this      Notice              because:


                                       1) The            Plaintiff/Petitioner,                             whose               name               is listed        above,           has          filed        this    case       using        the
                                       New         York            State            Courts            E-filing           system                   ("NYSCEF"),                 and


                                       2) You            are           a Defendant/Respondent                                            (a party)               in this       case.


                         •    If you         are        represented                                   an      attorney:
                                                                                              by
                                                                                                                                                                                                          Attorneys"
                              Give        this      Notice                  to your           attorney.                 (Attorneys:                     see      "Information                   for                              pg.    2).


                         •    If you         are         not           represented                                 an    attorney:
                                                                                                         by
                              You        will       be        served                with        all       documents                          in     paper          and        you        must             serve            and   file    your
                              documents                       in       paper,              unless             you         choose                   to       participate             in        e-filing.


                              If you         choose                    to     participate                  in e-filing,                  you             must          have     access                   to    a computer                and        a
                             scanner               or     other               device            to convert                     documents                        into      electronic                  format,              a connection
                             to    the       internet,                  and         an        e-mail          address                   to        receive           service              of      documents.


                             The         benefits                 of        participating                     in    e-filing             include:


                                                          •       serving             and                      your           documents
                                                                                                 filing                                                       electronically


                                                          •       free         access              to view              and      print            your        e-filed      documents


                                                          •       limiting            your         number                of trips             to     the       courthouse


                                                          •                                     court         fees            on-line              (credit        card
                                                                   paying            any                                                                                      needed)


                         To       register              for        e-filing              or    for        more           information                          about        how           e-filing             works:


                         •    visit:      www.nycourts.gov/efile-unrepresented                                                                       or
                         •    contact             the         Clerk's               Office          or                   Center               at the           court      where           the         case           was     filed.     Court
                                                                                                           Help
                              contact            information                        can       be found                  at www,nycourts.gov



                                                                                                                        Page       1         of         2                                                            EFM-1




                                                                                                                         10 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                             INDEX NO. 650168/2019
NYSCEF DOC. NO. 8Case                  1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 25 of 72
                                                                                      RECEIVED   NYSCEF: 03/14/2019



                 To      find       legal       information                    to     help        you         represent               yourself             visit     www.nycourthelp.qov


                                                                                      Information                      for     Attorneys

                                                                          (E-filing              is     Mandatory                  for         Attorneys)


                  An     attorney               representing                    a party               who        is served                 with     this     notice         must          either:



                                 1)      immediately                         record          his         or      her     representation                        within         the        e-filed       matter            on      the
                                 NYSCEF                    site         www.nycourts.govlefile                                    ; or


                                 2)      file       the      Notice             of       Opt-Out              form       with            the       clerk      of      the     court         where           this     action        is

                                 pending                  and       serve           on     all        parties.         Exemptions                    from          mandatory               e-filing         are     limited        to
                                 attorneys                  who           certify          in     good           faith       that           they      lack          the     computer                hardware              and/or
                                 scanner                  and/or          intemet            connection                  or that            they      lack         (along     with        all employees                  subject
                                 to their            direction)                the        knowledge                    to operate                  such       equipment.                  [Section           202.5-bb(e)]


                  For      additional                information                     about            electronic             filing         and      to create              a NYSCEF                account,             visit   the
                  NYSCEF                    website                at     www.nycourts.gov/efile                                      or         contact           the      NYSCEF                  Resource              Center
                   (phone:            646-386-3033;                           e-mail:             efile@nycourts.gov).




        Dated:        January             24,       2019




                                    Name                                                                                                                                    Address


          Mark     lan                          Esq.                                                                                         One                          Park          Plaza       - 4th        Floor
                            Binsky,                                                                                                                    Battery
                                    Firm         Name                                                                                       A/e.w                             ^/
                                                                                                                                                           yot/s,                   /      !°001

          /) lwams,
                                Gord}uk,                     fr;         d    unn
                                      LL        P
         +3a.c4son,                                                                                                                                                         Phone            2 /2           42     2 - / 2a        o



                                                                                                                                             mbinsky@agfjlaw.com
                                                                                                                                                                             E-Mail




         To:       see          Rider,          Under              "SERVICE


                    INFORMATION"




                                                                                                                                                                                                            6/6/18




                 Index          #                                                                                Page         2       of     2                                                        EFM-1




                                                                                                                  11 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                        INDEX NO. 650168/2019
NYSCEF DOC. NO. 8Case                 1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 26 of 72
                                                                                     RECEIVED   NYSCEF: 03/14/2019




                                                      RIDER          TO      NOTICE              OF    ELECTRONIC             FILING


                                                                                 (Mandatory                   Case)

                                                                       (Uniform                 Rule     § 202.5-bb)




                                       THE            FULL          CAPTION                OF     CASE            IS SET   FORTH       BELOW

          SUPREME                 COURT               OF    THE        STATE         OF NEW            YORK
          COUNTY                OF NEW                YORK
          --------                         ----------------------------------x
          200        WATER           PROPERTY                      OWNER,           LLC,        177
          FRONT             STREET,                LLC,      177     FRONT          MEMBER,
          LLC,        and     DUMBO                 ASSEMBLAGE,                     LLC,
                                                                                                                                         Index   No.:   650168/2019

                                                                      Plaintiffs,


                                        -against-



          LIBERTY                MUTUAL                   FIRE       INSURANCE
          COMPANY,                    LIBERTY     MUTUAL    H.OLDING
          COMPANY                    INC.,             MUTUAL
                                                   LIBERTY         GROUP
          INC.,        LIBERTY               MUTUAL  INSURANCE
           COMPANY,                   and      LIBERTY                MUTUAL
           INSURANCE,


                                                                       Defendants.
           ----------------------------------------                                         ------------------x




           SERVICE          INFORMATION:


           To the       following          defendants:


           Liberty          Mutual          Fire      Insurance            Company;

           Liberty          Mutual          Holding           Company            Inc.;
           Liberty          Mutual          Group          Inc.;
            Liberty         Mutual          Insurance              Company;
            Liberty         Mutual          Insurance
            The       address        for     all    of the         above    defendants           is:



            175       Berkeley          Street

            Boston,          MA       02116-5066




                                                                                                 12 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                        INDEX NO. 650168/2019
NYSCEF DOC. NO. 9Case                 1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 27 of 72
                                                                                     RECEIVED   NYSCEF: 03/14/2019



                                                                    AFFIDAVIT                OF SERVICE
     STATE OF NEW YORK                                                                                                                       f\                             5
     COUNTY OF NEW YORK                                          SUPREME      COURT             FILED      ON:   1/9/2019     INDEX        NO.:     650168/2019

     200 WATER PROPERTY OWNER,                         LLC, 177 FRONT      STREET,       LLC,       177 FRONT    MEMBER,                                       .
                                                                                                                                       Plaintiff(s)-Petitioner(s)
     LLC, AND DUMBO ASSEMBLAGE,                          LLC
                                                                                      -vs-
     LlBERTY       MUTUAL        FIRE INSURANCE              COMPANY,       ET. AL.
                                                                                                                                       Defendant(s)-Respondent(s)

     STATE  OF NEW YORK}
     COUNTY   OF SARATOGA                     ss.}

     I, MARK E. MCCLOSKY                                    being duly swom, deposes            and says that deponent       is over    the age of cight        êñ years,
     is not a party in this proceeding               and resides in New York State.

     On JANUARY     29, 2019                          at   10:50 A.M.
     Deponent served two true copies                  of   NOTICE     OF ELECTRONIC              FILING,    SUMMONS         AND   COMPLAINT



     bearing index number:   650168/2019       and date of filing: 1/9/2019
     upon LIBERTY      MUTUAL    GROUP INC.
     at address:  SECRETARY     OF STATE, 99 WASHINGTON        AVENUE
     city and state: ALBANY,   NY 12210

     MANNER          OF SERVICE1
     Eurmi
                By delivering to and leaving with personally}
                known to the deponent to be the same person menuêñcd and described in the above proceeding as the person to be served.
     $:diablehe Perms
                By delivering and leaving with personally}
                at the premises mentioned above. Such person knowing the person to be served and associated with him/her, and after
                conversing with him/her, deponent believes him/her to be a suitable age and discretion.
     hthorRed eent
          X      By delivering and leaving 1 copy with}SUE      ZOUKY,    BUSINESS      DOCUMENT      SPECIALIST
                the agent for service on the person in this proceeding designated under Rule307 BCL and Ecedeseg the required fee.
                Service having been made to such person at the place, date and time above.
             momr. ac.
                By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.
                Deponent was unable with due diligence to find the proper or authorized person to be served, or a person of suitable age and
                discreuon at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
                following    dates and times:

               Deponent completed service by depositing a true copy of each in a postpaid, properly addressed envelope in an official depository
                                                                                                                                   Confidential"
               under the exclusive care and custody of the United States Postal Service. The package was labeled "Personal &
               and mailed to the person stated above at address 175 BERKELEY STREET              BOSTON, MA 02116
               on 1/29/2019.     The envelope did not indicate on the outside that the communimuen      was from an attorney or concerned an action
               against the rec|picra. The envelope was mailed by     first class mail   certified mail X registered mail X_return receipt requested.
                  Certified   or Registered    number:       RE674946336US

     Deponent    further states upon information and belief that said person so served is not in the Military service
     of the State of New York or the United States as the term is defmed in either State or Federal statutes.

     DESCRIPTION1              deponent    describes   the person actually    served            as:
     Sex: FEMALE                                  Race/Skin   Color:   WHITE                                Hair C o   BLONDE
                                                                           5'4"
     Approximate Age:            60    years     Approximate         ight:                                  Appro  i te Weight:           130     pounds
     Other:

     Subscribed       and swo          fore    me           JANUARY       29, 2019
                                                                      Attorney:
                                                                      Abrams, Fensterman, Fensterman,                 MARK      E. MCCLOSKY
     Notary    Public, State of    ew York                            Eisman, Formato, Ferrara, Wolf &
     Karen E. Rock                                                      *
                                                                                                                      Deponew
                                                                          °en,°o  Center, Suite 1701
     Qualified in Schenectady County
                                                                      Brooklyn, New York 11201
     Number 01R06065213                                               (718) 215-5300
     Expires: October 9,2021
                                                                    FIRM FILE#        495425
               affidavit #: 188258
                    NLS#: 19-930


                                                                                             1 of     1

                                                                                       1 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                             INDEX NO. 650168/2019
NYSCEF DOC. NO. 9Case   1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 28 of 72
                                                                       RECEIVED   NYSCEF: 03/14/2019




                                                              d




                                     .     BERTY          MUTUAL                 GROUP           INC.


                                               sER/LEY                  STREET                               BOSTON      OW     1CE      0001
                                           s

                                          OSTON,           MA          02116




                                           9590    9402       46       5 8323    0997   11




                                                       , July 2015 PSN7530-02-000-9053                                              Domestic Retum Receipt




                                         USPS TRACKNG          #
                                                                                                                  Rrst-Chaos Mall
                                                                                                                  P        & Fees Paid

                                                                                                                  Permit No. G-10
                               11111IIIl                          l
                           9590   9402      4645       8323           0997      11

                        Unit        es             •
                                                       Sender: Please print your name,
                                                                                       address, and ZIP+48 in this box•




                                                                                     RO-         Box     18G
                                                                             Bumt       Hills,          NY   12




                  !




                                                                        2 of 12
FILED:                                                                                                                                                                                     INDEX NO. 650168/2019
 FILED: NEWNEW
            YORK YORK
                  COUNTY
                         COUNTY
                          CLERK
                                     CLERK 03:17
                                01/09/2019
                                            03/14/2019
                                                 Pli
                                                       07:24 PM                                                                                                                                     INDEX NO. 650168/2019
 NYSCEF DOC.
NYSCEF       NO. NO.
          DOC.   1   9Case             1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 29RECEIVED
                                                                                             of 72
                                                                                      RECEIVED   NYSCEF:
                                                                                                     NYSCEF:03/14/2019
                                                                                                             01/09/2019




            SUPREME               COURT              OF THE          STATE                OF NEW YORK
            COUNTY               OF NEW              YORK
            _______________________________________________________------------X
            200    WATER              PROPERTY                  OWNER,               LLC,       177
            FRONT           STREET,            LLC,        177    FRONT               MEMBER,                                                                    Index       No.:

            LLC,      and        DUMBO           ASSEMBLAGE,                          LLC,
                                                                                                                                                                 SUMMONS
                                                                                                   Plaintiffs,                                                   Plaintiff's           Address:
                                                                                                                                                                 545       Fifth       Avenue         Suite        1400
                                                                                                                                                                 New        York,          NY     10017
                                        -against-



                                                                                                                                                                 Plaintiffs            designate            New
             LIBERTY             MUTUAL               FIRE         INSURANCE                   COMPANY,                                                          York          County          as the       venue
             LIBERTY             MUTUAL               HOLDING                    COMPANY                INC.,                                                    of this          action
             LIBERTY             MUTUAL                 GROUP            INC.,        LIBERTY             MUTUAL
             INSURANCE                  COMPANY,                   and      LIBERTY                MUTUAL                                                        The       basis        of venue            is a

             INSURANCE,                                                                                                                                          Plaintiff's              Resident          County


                                                                                      Defendants                                                                  Index          No.      purchased
             ___________________________________________________________-----X
                                                                                                                                                                  on:       /b         / 9




             To    the    above        named         defendant(s):




             YOU          ARE         HEREBY              SUMMONED                          to answer        the         complaint            in this      action         and      to serve         a copy
             of    your      answer,           or,    if the complaint     is                  not      served            with       this      summons,              to      serve           a notice         of
                                                      Plaintiffs'
             appearance,              on      the                 attorney                     within            20      days        after         the    service           of     this       summons,
             exclusive           of   the    day     of    service         (or     within      30 days           after     the   service            is complete             if this        summons            is
             not    personally              delivered         to     you         within      the     State       of      New      York);            and    in     case       of     your        failure       to
             appear         or   answer,        judgment             will         be taken         against        you       by   default            for   the     relief         demanded             in the
             complaint.




             Dated:              New        York,         New      York

                                  January        9, 2019




                                                                                                                      ABRAMS,                  GORELICK,                   FRIEDMAN                     &
                                                                                                                      JACOBSON,                     LLP
                                                                                                                      Attorneys              for    Plaintiffs




                                                                                                                                      Mark          lan   Bips      -y




                                                                                                        1 of 2

                                                                                                     3 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                     INDEX NO. 650168/2019
                                                                                                                             NO.                   INDEX        650168/2019
NYSCEF DOC.NEW
[FILED:         YORK
                Case
            NO. 9                       COUNTY    CLERK
                                       1:19-cv-08246-LGS                      01/09/2019
                                                                              Document       1-6 Filed 09/04/19
                                                                                                       03  Pli  Page
                                                                                                               : 17  30 of 72
                                                                                                                 RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.      NO.     1                                                                                                       RECEIVED          NYSCEF:    01/09/2019




                                                                                             One                  Park    Plaza    - 4*    Floor
                                                                                                     Battery
                                                                                             New      York,      New     York      10004
                                                                                             Telephone:                (212)    422-1200
                                                                                             File    No.:              31788
                                                                                             c




             To the        defendants:



             Liberty        Mutual       Fire     Insurance      Company
             175       Berkeley        Street

             Boston,        MA        02116-5066



             Liberty        Mutual       Holding        Company        Inc.
             175       Berkeley        Street

             Boston,         MA       02116-5066



             Liberty        Mutual        Group       Inc.
                 175   Berkeley        Street

             Boston,         MA       02116-5066



                 Liberty    Mutual        Insurance          Company
                 175   Berkeley        Street

                 Boston,        MA    02116-5066



                 Liberty     Mutual       Insurance
                 175   Berkeley         Street

                 Boston,        MA    02116-5066




                                                                                         2




                                                                                    2   of       2

                                                                                   4 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                INDEX NO. 650168/2019
                                                                                                                                                                    NO. 650168/2019        INDEX
 FILED:
NYSCEF    DOC.NEW  YORK
                   Case
               NO. 9                            COUNTY   CLERK
                                              1:19-cv-08246-LGS                                 Document
                                                                                                01/09 /20191-6                          Filed 09/04/19 Page
                                                                                                                                         03     :17         31 of 72
                                                                                                                                                            P1
                                                                                                                                                        RECEIVED   NYSCEF: 03/14/2019
 NYSCEF    DOC.       NO.      2                                                                                                                                            RECEIVED              NYSCEF:                01/09/2019




              SUPREME                   COURT                OF THE             STATE          OF NEW                YORK
              COUNTY                   OF NEW                YORK
              ----------------------------------------------------------x
              200         WATER              PROPERTY                     OWNER,              LLC,         177
              FRONT               STREET,              LLC,             177 FRONT             MEMBER,
              LLC,          and        DUMBO             ASSEMBLAGE,                          LLC,
                                                                                                                                                                       Index        No.:

                                                                                             Plaintiffs,
                                                                                                                                                                       COMPLAINT
                                               -against-



              LIBERTY                  MUTUAL                   FIRE           INSURANCE
              COMPANY,                        LIBERTY                   MUTUAL               HOLDING
              COMPANY                        INC.,       LIBERTY                 MUTUAL               GROUP
              INC.,         LIBERTY                   MUTUAL                   INSURANCE
              COMPANY,                        and     LIBERTY                  MUTUAL
              INSURANCE,


                                                                                 Defendants.




                               Plaintiffs,            by        their     attorneys,           Abrams,            Gorelick,              Friedman           &      Jacobson,          LLP,        as and           for


                  their     complaint            herein,           allege        the    following           upon         information             and     belief:




                                                                                                     THE          PARTIES



                                  1.             At    all      times       hereinafter           mentioned,               plaintiff,         200       WATER             PROPERTY                     OWNER,


                  LLC       ("Water             LLC"),            was     a limited           liability          company,           duly        organized           and     existing           under      and       by


                  virtue      of       the     laws        of     the     State        of    Delaware             with      authority           to     do   business           in   the        State     of    New


                  York.




                                  2.             At      all     times         hereinafter           mentioned,             plaintiff,          177      FRONT            STREET,               LLC      ("Front



                   LLC"),          was        a limited            liability        company,              duly       organized            and        existing       under       and       by    virtue        of    the


                   laws     of the           State     of Delaware.




                                                                                                                 1    of     5

                                                                                                             5 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                            INDEX NO. 650168/2019
             NEW                                                                                                                                                                                          INDEX         NO.        650168/2019
[FILED:                      YORK
                             Case                 COUNTY    CLERK
                                                 1:19-cv-08246-LGS                                         01/09/2019
                                                                                                           Document                 1-6 Filed 09/04/19
                                                                                                                                                  03
                                                                                                                                                 Pl$      : 17
                                                                                                                                                       Page 32 of 72
NYSCEF DOC. NO. 9                                                                                                                                       RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.        NO.        2                                                                                                                                                      RECEIVED                 NYSCEF:               01/09/2019




                             3.                  At         all      times          hereinafter              mentioned,                    plaintiff,          177          FRONT            MEMBER,                     LLC


            ("Member                    LLC"),               was          a limited            liability       compañy,                duly           organized             and    existing          under         and     by


            virtue          of the          laws           of the         State       of Delaware.




                             4.                  At         all      times        hereinafter               mentioned,                 plaintiff,             DUMBO               ASSEMBLAGE,                            LLC


             ("Dumbo                   LLC"),               was           a limited            liability       company,                duly           organized             and    existing           under        and        by


             virtue         of        the    laws            of      the      State       of     Delaware           with           authority            to     do     business          in    the     State        of    New


             York.




                             5.                  At          all         times        hereinafter              mentioned,                     defendant,              LIBERTY                  MUTUAL                    FIRE


             INSURANCE                            COMPANY,                          was        a corporation                 duly      organized               and      existing         under            and    by     virtue


             of       the    laws           of        the         State      of     Wisconsin                and    licensed                in    the     State        of    New        York         to    conduct            the


             business                 of insurance.


                              6.                  At        all      times        hereinafter               mentioned,                defendant,              LIBERTY               MUTUAL                      HOLDING


              COMPANY                        INC.            was          a foreign         corporation.




                                 7.                At        all         times        hereinafter             mentioned,                   defendant,               LIBERTY               MUTUAL                   GROUP


              INC.,         was         a corporation,                       duly       organized             and    existing               under        and     by     virtue         of the       laws        of the    State


                 of Massachusetts                           with          authority         to do business                   in the         State       of New          York.




                                  8.               At              all       times              hereinafter                  mentioned,                  defendant,                 LIBERTY                      MUTUAL

                 INSURANCE                            COMPANY,                        was        a corporation                 duly         organized             and       existing         under         and     by     virtue


                 of   the    laws           of        the         State      of   Massachusetts                    and       licensed            in     the    State        of New           York         to conduct             the


                 business              of insurance.


                                  9.                  At           all        times             hereinafter                  mentioned,                   defendant,                   LIBERTY                   MUTUAL


                 INSURANCE,                            was         a foreign            corporation.




                                                                                                                               2




                                                                                                                         2    of       5

                                                                                                                    6 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                              INDEX NO. 650168/2019
              NEW                                                                                                                                                                                        INDEX         NO.         650168/2019
 (PILED   :                   YORK
                              Case               COUNTY    CLERK
                                                1:19-cv-08246-LGS                                  01/0972019
                                                                                                   Document                                      03
                                                                                                                                  1-6 Filed 09/04/19 Page: 17
                                                                                                                                                          33 of 72      PM|
NYSCEF DOC. NO. 9                                                                                                                                     RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.         NO.         2                                                                                                                                                       RECEIVED               NYSCEF:               01/09/2019




                                                                                                PLAINTIFFS'
                                                             AS AND              FOR                                               CAUSE                 OF ACTION
                                                                                     IN     BREACH                   OF CONTRACT



                               10.              Plaintiffs            repeat,        reiterate           and     re-allege                 each       and     every       allegation                 set forth,       supra,


              in    paragraphs                  1 through               9, inclusive,              with        the       same          force          and     effect      as though                  they     were         more



              fully      set forth              at length          herein.




                                   11.           On       or      about       May           13,     2014,            defendants,                  for       good         and        valuable            consideration,


              issued           an         insurance            policy        ("the         policy"),            bearing             policy              number          'uncro                                    :0-024,         to


              Water            LLC.,            the       named          insured,           with         Front        LLC,             Member                LLC         and        Dumbo             LLC         named           as


              additional                  insureds         on the         policy.         The      policy            was        subsequently                  renewed              and     was        in full      force     and


              effect          on or about                 October          13, 2016.



                                                                                                                         builders'
                                   12.              The    policy         provided              (inter       alia)                               risk       coverage           on     an all-risk            basis     for     the


                 "jobsite"
                                         described           in    the    policy           as 200         Water            Street          Brooklyn,             NY           11201          ("the      building")            and


                                                                                           project"
                 the    "rehabilitation                    or     renovation                                   plaintiffs               were          conducting               at the        building             during       the


                 time        the       policy       was        in full     force          and     effect.




                                    13.             The        policy        included               (inter           alia)         first         party        property              insurance                coverage             for


                                         buildings"                                                                                     completion"
                 "existing                                      and      afforded          plaintiffs            "delay           in                                coverage                as well.




                                    14.             On     or     about         October            13,      2016,          while           the     policy          was        in    full     force          and    effect,        the



                 building                suffered         physical          loss      and       damage           from            a peril         covered           by    the       policy.




                                                                                                                             3




                                                                                                                     3     of       5

                                                                                                                 7 of 12
FILED:. NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                              INDEX NO. 650168/2019
            -NEW                                                                                                                                                                                                     INDEX              NO.         650168/2019
                               YORK
                               Case           COUNTY    CLERK
                                             1:19-cv-08246-LGS 01/09/2019
                                                                Document                                                                                 03
                                                                                                                                        1-6 Filed 09/04/19 Page    : 17
                                                                                                                                                                34 of 72         PM|
NYSCEF DOC. NO. 9                                                                                                                                           RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.       NO.         2                                                                                                                                                                   RECEIVED                   NYSCEF:                  01/09/2019




                                15.          Plaintiffs              made         claim          to        defendants                    under              the      policy            for     the          physical            loss         and


             damage              to the building.




                                16.          Defendants                   paid        plaintiffs                 on     their           claim               for     physical                loss      and          damage              to     the


             building.




                                17.          By        paying            plaintiffs            on        their        claim            for        physical             loss       and        damage               to the        building,


             defendants                 admitted              that       the     physical                loss         and       damage                   that        was        the     subject              of     the        claim          was


             covered                under    the       policy.




                                18.           The        aforementioned                        physical                loss        and           damage             to the        building              also        caused           a delay


                                                   plaintiffs'                                                                                         project"
             in completion                   of                             "rehabilitation                      or renovation                                             at the building.




                                 19.          On        or about             October            13,        2016          and           thereafter,                  Plaintiffs           made           claim            to defendants


                                                                                                                                                                                  plaintiffs'
             under              the     policy          for        the       costs        of        the          delay          in       completion                        of                                 "rehabilitation                       or


                                        project"
             renovation                                   at the          building             due         to the        aforementioned                               covered               physical              loss     and       damage


             to the            building.




                                 20.             Defendants                    have      failed             and          refused,                     and         continue             to     fail          and      refuse,            to        pay

                 plaintiffs'                                                                                                                                                                                                      plaintiffs'
                                        claim          under             the     policy              for         the        costs                of     the         delay         in        completion                    of


                                                                                  project"
                 "rehabilitation                  or    renovation                                         at     the        building,                   despite            demands                  that         such         payment              be


                 made.




                                                  Defendants'                                                                                         plaintiffs'
                                 21.                                            continued                 refusal             to       pay                                      claim         under           the        policy             for     the


                                                                                                           plaintiffs'                                                                                               project"
                 costs         of      the   delay            in     completion                     of                                   "rehabilitation                         or     renovation                                           at     the



                 building             was    and       is unjustified                 and       constitutes                   a breach                  of contract.




                                                                                                                                   4




                                                                                                                         4      of           5

                                                                                                                       8 of 12
FILED:                                                                                                                                                                                           INDEX NO. 650168/2019
|FILED: NEWNEW
            YORK YORK
                  COUNTY COUNTY
                          CLERK      CLERK 03:17
                                01/09/2019
                                            03/14/2019
                                                 PH
                                                       07:24 PM                                                                                                                                         INDEX NO. 650168/2019
 NYSCEF DOC.
NYSCEF       NO. NO.
          DOC.   2   9Case               1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 35RECEIVED
                                                                                               of 72
                                                                                        RECEIVED   NYSCEF:
                                                                                                       NYSCEF:03/14/2019
                                                                                                               01/09/2019




                                                                         defendants'
                          22.            As        a result        of                              breach          of     contract,              plaintiffs         have      been     damaged             in   a


            sum      in     excess       of        $550,671,            no     portion        of   which           has        been        paid      to plaintiffs            despite     demands            for


            such      payment.




                            23.          On         or    about         October          2,    2018        and      October               3, 2018,            defendants          agreed         to   extend

            plaintiffs'
                                  time        to     sue     under           the   policy          for     the     denial            of    the       claim       in    question         herein        to    and



            including             January           11, 2019.




                            WHEREFORE,                            plaintiffs         demand              judgment              against            defendants           for     the     sum       of   at least


                                                                                                                                                                                                 attorneys'
             $550,671,             together          with      pre-judgment                   interest      from          on or about                 October          13, 2016,        and


             fees     and     the    costs          and     disbursements                of this         action.




             Dated:         New       York,          New       York

                            January           9, 2019




                                                                                                          ABRAMS,                    GORELICK,                      FRIEDMAN                 &
                                                                                                           JACOBSON,                       LLP
                                                                                                           Attorneys              For       Plaintiffs




                                                                                                                               Mark         Ian       Binsky
                                                                                                           One          Battery           Park       Pla7.a     -     4th    Floor
                                                                                                           New          York,        New           York        10004

                                                                                                           (212)         422-1200
                                                                                                           File     No.:          31788

                                                                                                           c




                                                                                                                   5




                                                                                                               5 of       5

                                                                                                          9 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                             INDEX NO. 650168/2019
NYSCEF DOC. NO. 9Case                       1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 36 of 72
                                                                                           RECEIVED   NYSCEF: 03/14/2019



        SUPREME                  COURT               OF THE                     STATE                OF NEW YORK
        COUNTY               OF NEW YORK
        ______________ ...--..............................·-----····-------------··---x

        200     WATER                 PROPERTY                          OWNER,                   LLC,         17¼


       S E E      RI        P E R                                            Plaintiff/Petitioner,
      Fo R        F vL       L

     CG FT.T     oA/                  - against               -                                                                                                   Index         No.650168/2019



        LIBERTY              MUTUAL                 FIRE                INSURANCE                          COI

                                                                             Defendant/Respondent.
        -··------------------¬--
                                                                                                ------¬-----x
                                                                                    NOTICE                 OF ELECTRONIC                                      FILING

                                                                                                     (Mandatory                             Case)
                                                                                                (Uniform     Rule                  § 202.5-bb)


                       You         have          received                    this        Notice            because:


                                      1) The             Plaintiff/Petitioner,                             whose              name               is listed        above,              has          filed        this    case       using        the
                                      New          York            State            Courts            E-filing          system                   ("NYSCEF"),                    and


                                      2) You             are           a Defendant/Respondent                                           (a        party)        in this         case.


                        •    If you          are        represented                                   an     attorney:
                                                                                              by
                                                                                                                                                                                                            Attorneys"
                             Give         this      Notice                  to your           attorney.                (Attorneys:                     see      "Information                      for                              pg.    2).


                        •    If you          are        not            represented                                an    attorney:
                                                                                                        by
                             You          will      be        served                with        all       documents                         in    paper           and        you           must             serve            and   file    your
                             documents                        in       paper,             unless             you         choose                   to       participate                in        e-filing.


                             If you          choose                    to     participate                  in e-filing,                 you             must          have       access                    to    a computer                and        a
                             scanner               or     other               device            to convert                    documents                        into      electronic                     format,              a connection
                            to     the       internet,                  and         an        e-mail         address                   to        receive              service              of      documents.


                            The          benefits                 of        participating                    in    e-filing             include:


                                                          •       serving             and                     your           documents
                                                                                                 filing                                                      electronically


                                                          •       free         access            to view               and      print            your        e-filed       documents


                                                          •                           your         number               of trips             to the           courthouse
                                                                  limiting


                                                          •                                     court        fees            on-line             (credit         card
                                                                  paying             any                                                                                     needed)


                        To       register               for        e-filing              or    for      more            information                          about         how             e-filing             works:


                        •    visit:       www.nycourts.govlefile-unrepresented                                                                     or
                        •    contact             the          Clerk's               Office         or Help              Center               at the           court      where              the         case           was     filed.     Court
                             contact             information                        can       be found                 at www.nycourts.gov



                                                                                                                       Page       1         of         2                                                               EFM-1




                                                                                                                        10 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                           INDEX NO. 650168/2019
NYSCEF DOC. NO. 9Case                     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 37 of 72
                                                                                         RECEIVED   NYSCEF: 03/14/2019



                  To      find       legal            information              to      help       you         represent               yourself            visit       www.nycourthelp.qov


                                                                                       Information                     for       Attorneys

                                                                           (E-filing             is     Mandatory                 for          Attorneys)


                  An      attorney                representing                   a party               who       is served               with      this     notice            must      either:


                                     1)    immediately                      record            his        or      her     representation                         within         the      e-filed       matter         on      the
                                  NYSCEF                     site        www.nycourts.qov/efile                                  ; or


                                     2)    file       the     Notice            of       Opt-Out              form       with            the      clerk         of    the      court      where           this     action      is

                                     pending                and      serve          on     all        parties.         Exemptions                   from             mandatory    e-filing                are     limited      to
                                     attorneys                who          certify         in     good           faith       that          they      lack            the computer        hardware                     and/or
                                     scanner              and/or           internet           connection                 or that           they      lack         (along       with     all employees                subject
                                     to their           direction)             the        knowledge                    to operate                 such       equipment.                 [Section           202.5-bb(e)]


                   For      additional                  information                  about            electronic             filing        and      to create               a NYSCEF               account,          visit   the
                   NYSCEF                      website              at     www.nycourts.govlefile                                     or       contact            the        NYSCEF               Resource            Center
                   (phone:                646-386-3033;                       e-mail:            efile@nycourts.gov).




        Dated:         January              24,        2019




                                     Name                                                                                                                                   Address


          Mark      lan                           Esq.                                                                                     One                              Park      Plaza       - 4th     Floor
                            Binsky,                                                                                                                  Battery
                                      Firm        Name                                                                                     nw             yo/
                                                                                                                                                                      /(,
                                                                                                                                                                               A/)/
                                                                                                                                                                                         1000Y

          /¼yms,                 Crore);uk,                    re;sdman

         +Ja.cobson                       LL      P
                                                                                                                                                                             Phone         2 / 2          4 2 2       /z       0


                                                                                                                                           mbinsky@agfjlaw.com
                                                                                                                                                                             E-Mail




         To:        see          Rider,           Under             "SERVICE


                    INFORMATION"




                                                                                                                                                                                                          6/6/18




                 Index           #                                                                               Page        2      of     2                                                        EFM-1




                                                                                                                  11 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                              INDEX NO. 650168/2019
NYSCEF DOC. NO. 9Case               1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 38 of 72
                                                                                   RECEIVED   NYSCEF: 03/14/2019




                                                   RIDER            TO      NOTICE                OF      ELECTRONIC                FILING


                                                                               (Mandatory                        Case)

                                                                      (Uniform                   Rule       5 202.5-bb)




                                     THE            FULL           CAPTION                  OF      CASE          IS SET         FORTH       BELOW


          SUPREME               COURT               OF THE           STATE             OF NEW            YORK
          COUNTY             OF NEW                 YORK
                                                                                           â€”â€” - â€”-- â€”- â€”â€”â€”x

          200     WATER             PROPERTY                      OWNER,             LLC,        ] 77
          FRONT            STREET,                LLC,      177     FRONT             MEMBER,
          LLC,       and    DUMBO                  ASSEMBLAGE,                       LLC,
                                                                                                                                               Index   No.:   650168/2019

                                                                     Plaintiffs,


                                      -against-



          LIBERTY              MUTUAL                    FIRE       INSURANCE
          COMPANY,                  LIBERTY         MUTUAL    HOLDING
          COMPANY                   INC.,     LIBERTY    MUTUAL    GROUP
          INC.,       LIBERTY               MUTUAL     INSURANCE
          COMPANY,                   and    LIBERTY     MUTUAL
          INSURANCE,


                                                                      Defendants.
                                                                                                                            -X




           SERVICE         INFORMATION:


           To the      following          defendants:


           Liberty         Mutual          Fire     Insurance             Company;

           Liberty         Mutual          Holding           Company               Inc.;

           Liberty         Mutual           Group         Inc.;
           Liberty         Mutual           Insurance             Company;
           Liberty         Mutual           Insurance
           The       address        for     all    of the         above     defendants             is:



           175       Berkeley         Street

           Boston,          MA       02116-5066




                                                                                                  12 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 10                    1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 39 of 72
                                                                                     RECEIVED   NYSCEF: 03/14/2019



                                                                       AFFIDAVIT               OF SERVICE
    STATE OF NEW YORK
    COUNTY OF NEW YORK                                            SUPREME      COURT              FILED         ON:     1/9/2019      INDEX      NO.:     650168/2019

    200 WATER PROPERTY OWNER,                          LLC,    177 FRONT    STREET,        LLC,       177 FRONT         MEMBER,                                      .
                                                         LLC                                                                                 Plaintiff(s)-Petitioner(s)
    LLC, AND DUMBO ASSEMBLAGE,
                                                                                        -vs-
     LlBERTY        MUTUAL        FIRE INSURANCE               COMPANY      , ET. AL.
                                                                                                                                             Defendant(s)-Respondent(s)

    STATE      OF NEW YORK}
    COUNTY       OF SARATOGA                  ss.}

    I, MARK E. MCCLOSKY                                     being duly sworn, deposes             and says that deponent             is over the age of eighteen          years,
    is not a party in this proceeding                and resides in New York State.

    On JANUARY     29, 2019                           at    10:50 A.M.
    Deponent served two true copies                   of    NOTICE     OF ELECTRONIC                  FILING,    SUMMONS           AND     COMPLAINT



    bearing index number:   650168/2019       and date of filing: 1/9/2019
    upon LIBERTY      MUTUAL    INSURANCE   COMPANY
    at address:  SECRETARY     OF STATE, 99 WASHINGTON        AVENUE
    city and state: ALBANY,   NY 12210

     MANNER           OF SERVICE1
    ems.4
               By delivering to and leaving with personally}
               known to the deponent to be the same person mentioned and described in the above procccdiñg as the person to be served.
    Mtuhle AgePersem
               By delivering and leaving with personally}
               at the premises mentioned above. Such person knowing the person to be served and associated with him/her, and after
               conversing with him/her, deponent believes him/her to be a suitable age and discretion.
    Authurl-edAuent
         x     By delivering and leaving 1 copy with} SUE ZOUKY,         BUSINESS      DOCUMENT       SPECIALIST
               the agent for service on the person in this proceeding designated under Rule307 BCL and icadcring the required fee.
               Service having been made to such person at the place, date and time above.
    AfñxinetoDimr.JDe.
               By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.
               Deponent was unable with due diligence to find the proper or authodzed person to be served, or a person of suitable age and
               discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
               following dates and times:

               Deponent cGmi-'-::d    service by depositing a true copy of each in a postpaid, properly addressed cñvel0pc in an official depository
               under the exclusive care and custody of the United States Postal Service. The package was labeled "Personal & Conndential"
               and mailed to the person stated above at address 175 BERKELEY STREET              BOSTON, MA 02116
               on 1/29/2019.     The envelope did not indicate on the outside that the communication    was from an attorney or concerned an action
               against the recipient. The cñvc:cpc was mailed by      first class mail  certified mail X registered mail lreturn receipt requested.
                  Certified   or Registered    number:        RE674946336US

    Depcñéñt    further states upon information and belief that said person so served is not in the Military    service
    of the State of New York or the UnitedStates    as the term is defined in either State or Federal statutes.

     DESCRilrDON)     deponent   describes   the person actually    served                        as:
     Sex: FEMALE                        Race/Skin   Color:   WHITE                                               Hair    Co     .  LONDE
                                                                 5'4"
     Approximate  Age: 60    years      Approximate       eight:                                                 Appro        ma e Weight:      130     pounds
     Other:

     Subscribed       and swor        efore           on}    JANUARY       29, 2019
                                                                       Attorney:
                                                                       Abrams, Fensterman, Fer.aterman,                       MARK       E. MCCLOSKY
     Notary    Public, State of New           York                     Eisman. Fonnato, Ferrara, Wolf &
     Karen E. Rock                                                     Carone LLP                                             Deponent
     Qualified in Schenectady County
                                                                       Br     yn, e v      ork 1 201
     Number 01R06065213                                                (718) 215-5300
     Expires: October 9, 2021
                                                                     FIRM FILE # 495427
               affidavit #: 188257
                    NLS#: 19-930


                                                                                               1 of     1

                                                                                         1 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                             INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 10     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 40 of 72
                                                                      RECEIVED   NYSCEF: 03/14/2019


                                     FB:infielm:5sreMIg44te#|I#5ef4eggfeg                                               wssesess     a mou           seenver

                                       G Complete items 1, 2, and 3.                                               A. Signature
                                       E Print your name and addres.s on the reverse                                                                               Agent
                                         so that we can retum the card to you,                                                                                     Addressee
                                                                                                                   B.                                       C. D   of Delivery
                                       E Attach this card to the back of the mailplece,
                                         or on the front If space permits.
                                                                                                               .                                     m em W        Yes


                                           LIBERTY          MUTUAL           INSURANCE
                                                                                                                                           .CE   0001
                                           175   BERbY               STREET
                                           B OSTON,         MA       02116




                                                                       .                                       D AdultS|gnatu              oeRverY     O           MeRRest led
                                              9590      9402    4645        8323   0999        95                             Rest todDemmy            O       Receipter
                                                                                                               a


                                                     RE        674         946         33     6     US                        Ree e anoe                   Reewa   commy

                                                                                       ^."                                                           Domestic Retum Receipt
                                       PS Form 3811,        July2015       PSN 753C          300 3003




                                    USPS TRACKING       #
                                                                                                                         First-Class Mail
                                                                                                                         Postage & Fees Paid
                                                                                                                         USPS
                                                                                                                         Permit No. G-10
                       1111

                   9590       9402     4645      8323       0999       95

                                               • Sender: Please print
                 United   States                                      your name, address, and ZIP+4® in this box•
                 Postal   Service



                                                                                 PO.          Box        180
                                                                     Burnt         Hills,           NY 12027




                                                                       2 of 12
FILED:    NEW YORK COUNTY          CLERK 03:17
                                         03/14/2019 07:24 PM                                                                                                                                INDEX NO. 650168/2019
|FILED: NEW YORK COUNTY CLERK 01/09/2019                                                                                                                                                             INDEX NO. 650168/2019
                                               P$
NYSCEF   DOC.
 NYSCEF DOC. NO. NO.
                 1   Case
                     10                 1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 41 RECEIVED
                                                                                              of 72
                                                                                       RECEIVED   NYSCEF:
                                                                                                       NYSCEF:03/14/2019
                                                                                                               01/09/2019




            SUPREME                COURT              OF THE           STATE               OF NEW         YORK
            COUNTY                OF NEW              YORK
            --------------------------------------------------------------------------X
            200     WATER              PROPERTY                  OWNER,                LLC,     177
            FRONT            STREET,             LLC,        177   FRONT               MEMBER,                                                                    Index       No.:

            LLC,       and        DUMBO           ASSEMBLAGE,                          LLC,
                                                                                                                                                                  SUMMONS
                                                                                                    Plaintiffs,                                                   Plaintiff's           Address:
                                                                                                                                                                  545       Fifth       Avenue         Suite        1400
                                                                                                                                                                  New        York,          NY     10017
                                         -against-



                                                                                                                                                                  Plaintiffs            designate            New
            LIBERTY               MUTUAL                FIRE         INSURANCE                  COMPANY,                                                          York          County          as the       venue
            LIBERTY               MUTUAL                HOLDING                   COMPANY                INC.,                                                    of this          action
            LIBERTY               MUTUAL                GROUP              INC.,       LIBERTY             MUTUAL
            INSURANCE                     COMPANY,                   and      LIBERTY               MUTUAL                                                        The       basis        of venue          is a

            INSURANCE,                                                                                                                                            Plaintiff's              Resident          County


                                                                                       Defendants                                                                  Index          No.      purchased
             ________..__-__ ________________________________________ __________--------X

                                                                                                                                                                   on:      /b          / 9




             To    the     above        named         defendant(s):




             YOU          ARE        HEREBY                SUMMONED                          to answer        the         complaint            in this      action          and     to serve         a copy
             of    your       answer,           or,     if the complaint      is                not      served            with       this      summons,              to      serve           a notice        of
                                                        Plaintiffs'
             appearance,               on      the                   attorney                   within            20      days        after         the    service           of     this       summons,
             exclusive            of the      day     of service            (or     within      30 days           after     the   service            is complete             if this        summons            is
             not     personally             delivered           to    you         within      the     State       of      New     York);             and     in    case       of     your        failure       to
             appear          or   añswer,         judgment             will       be   taken        against        you       by   default            for   the     relief         demanded            in the
             complaint.




             Dated:               New        York,       New         York

                                   January          9, 2019




                                                                                                                       ABRAMS,                  GORELICK,                   FRIEDMAN                     &
                                                                                                                       JACOBSON,                     LLP
                                                                                                                       Attorneys              for    Plaintiffs




                                                                                                                                       Mark          lan   Bip.      -y




                                                                                                         1 of 2

                                                                                                      3 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 ~ PM                                                                                                      INDEX NO. 650168/2019
                                      ~                                                                                                               INDEX   NO.   650168/2019
                Case                    1:19-cv-08246-LGS                       0  09720
                                                                                Document              9    i
                                                                                                           03:
                                                                                              1-6 Filed 09/04/19
                                                                                                             9I  Page 42 of 72
NYSCEF DOC. NO. 10                                                                                                RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.      NO.       1                                                                                                        RECEIVED          NYSCEF:     01/09/2019




                                                                                              One                   Park     Plaza    - 4'    Floor
                                                                                                          Battery
                                                                                              New          York,    New     York      10004
                                                                                              Telephone:               (212)       422-1200
                                                                                              File        No.:            31788
                                                                                              c




             To        the   defendants:



             Liberty          Mutual       Fire    Insurance       Company
             175        Berkeley        Street

             Boston,          MA       02116-5066



             Liberty          Mutual       Holding        Company        Inc.
             175        Berkeley        Street

             Boston,           MA      02116-5066



             Liberty          Mutual       Group        Inc.
                 175    Berkeley        Street

             Boston,           MA      02116-5066



                 Liberty      Mutual       Insurance           Company
                 175     Berkeley       Street

                 Boston,       MA      02116-5066



                 Liberty      Mutual        Insurance
                 175     Berkeley        Street

                 Boston,          MA   02116-5066




                                                                                          2



                                                                                     2   of       2

                                                                                    4 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                INDEX NO. 650168/2019
                                                                                                                                                                                           INDEX         NO.         650168/2019
 FILED:
NYSCEF    DOC.NEW  YORK
                   Case
               NO. 10                         COUNTY    CLERK
                                             1:19-cv-08246-LGS                                 01/09/2019
                                                                                               Document                    1-6 Filed 09/04/19 Page
                                                                                                                                         03        43 of 72
                                                                                                                                                : 17
                                                                                                                                               RECEIVED     Pl
                                                                                                                                                          NYSCEF: 03/14/2019
 NYSCEF   DOC.       NO.      2                                                                                                                                             RECEIVED              NYSCEF:                01/09/2019




             SUPREME                   COURT                OF     THE         STATE          OF NEW                 YORK
             COUNTY                   OF NEW                YORK
             --------------------------------------------------------------------x
             200         WATER              PROPERTY                     OWNER,             LLC,          177
             FRONT               STREET,              LLC,             177 FRONT             MEMBER,
             LLC,          and        DUMBO             ASSEMBLAGE,                          LLC,
                                                                                                                                                                       Index        No.:

                                                                                            Plaintiffs,
                                                                                                                                                                       COMPLAINT
                                              -against-



             LIBERTY                  MUTUAL                   FIRE           INSURANCE
             COMPANY,                        LIBERTY                   MUTUAL               HOLDING
             COMPANY                        INC.,       LIBERTY                 MUTUAL               GROUP
             INC.,         LIBERTY                   MUTUAL                   INSURANCE
              COMPANY,                       and     LIBERTY                  MUTUAL
              INSURANCE,


                                                                                Defendants.
              ------------------------------------------------------------------x




                              Plaintiffs,            by        their     attomeys,            Abrams,            Gorelick,               Friedman           &      Jacobson,          LLP,        as and           for


                 their     complaint            herein,           allege        the     following          upon         information              and     belief:




                                                                                                    THE          PARTIES



                                 1.             At    all      times       hereinafter           mentioned,                plaintiff,         200       WATER             PROPERTY                     OWNER,


                 LLC       ("Water             LLC"),            was     a limited           liability          company,            duly        organized           and     existing           under      and       by


                 virtue      of       the     laws        of     the     State         of   Delaware             with       authority           to     do   business           in   the        State     of    New


                 York.




                                 2.             At      all     times         hereinafter           mentioned,              plaintiff,          177      FRONT            STREET,               LLC       ("Front



                  LLC"),          was        a limited            liability           company,           duly        organized            and        existing       under       and       by    virtue        of    the


                  laws      of the          State     of Delaware.




                                                                                                                 1    of     5

                                                                                                            5 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                  INDEX NO. 650168/2019
                                                                                                               NO. 650168/2019                                                                               INDEX
 |FILED:
NYSCEF     DOC.NEW    Case
                NO. -TORK
                     10                            1:19-cv-08246-LGS
                                                    COUNTY    CLERK   Document 1-6 Filed
                                                                     01/09/2019    03    09/04/19
                                                                                            PM)   Page 44 of 72
                                                                                                   RECEIVED   NYSCEF: 03/14/2019                           : 17
 NYSCEF    DOC.        NO.         2                                                                                                                                                     RECEIVED                  NYSCEF:            01/09/2019




                               3.                  At          all       times          hereinafter             mentioned,                 plaintiff,           177          FRONT             MEMBER,                     LLC


              ("Member                   LLC"),                 was           a limited            liability       company,               duly         organized             and      existing          under         and     by


              virtue          of the          laws           of the           State     of Delaware.




                               4.                   At         all      times         hereiñafter              mentioned,                 plaintiff,           DUMBO                ASSEMBLAGE,                             LLC


              ("Dumbo                    LLC"),                was           a limited             liability       company,               duly         organized             and      existing          under         and      by


              virtue          of        the    laws             of      the      State        of     Delaware           with           authority         to     do      business          in     the     State       of     New


              York.




                                5.                  At          all          times        hereinafter              mentioned,                  defendant,               LIBERTY                  MUTUAL                     FIRE


               INSURANCE                             COMPANY,                           was         a corporation               duly       organized            and        existing        under             and    by     virtue


               of      the     laws           of         the         State       of     Wisconsin               and     licensed              in   the     State        of    New         York          to     conduct         the


               business                 of insurance.


                                   6.                At         all      times        hereinafter              mentioned,                defendant,            LIBERTY                 MUTUAL                      HOLDING


                  COMPANY                      INC.             was          a foreign             corporation.




                                   7.                At          all         times       hereinafter              mentioned,                  defendant,             LIBERTY                   MUTUAL                 GROUP


                  INC.,        was        a corporation,                         duly      organized              and    existing             under       and      by      virtue       of the         laws        of the    State


                  of Massachusetts                             with          authority          to do business                  in the        State      of New            York.




                                    8.                  At             all       times              hereinafter                 mentioned,                 defendant,                  LIBERTY                      MUTUAL


                  INSURANCE                              COMPANY,                         was        a corporation                duly        organized              and     existing          under          and     by     virtue


                  of    the     laws           of        the         State       of   Massachusetts                   and       licensed           in    the    State        of New            York          to    conduct          the


                  business               of insurance.


                                    9.                   At            all        times              hereinafter                mentioned,                    defendant,                LIBERTY                     MUTUAL


                  INSURANCE,                              was          a foreign           corporation.




                                                                                                                                   2




                                                                                                                            2     of      5

                                                                                                                        6 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                         INDEX NO. 650168/2019
                                                                                                                                                                               NO. 650168/2019      INDEX
NYSCEF DOC.NEW
|FILED:
            NO. YORK
                Case
                10                            COUNTY    CLERK
                                             1:19-cv-08246-LGS Document
                                                               01/09/2019                                                      1-6          03:17
                                                                                                                                            Filed        09/04/19 Page
                                                                                                                                                                   P1  45 of 72
                                                                                                                                                                   RECEIVED   NYSCEF: 03/14/2019
 NYSCEF   DOC.       NO.       2                                                                                                                                                      RECEIVED               NYSCEF:              01/09/2019




                                                                                              PLAINTIFFS'
                                                           AS AND             FOR                                                CAUSE                OF ACTION
                                                                                   IN     BREACH                   OF CONTRACT



                              10.             Plaintiffs          repeat,          reiterate           and     re-allege              each       and     every          allegation              set forth,       supra,


             in      paragraphs               1 through             9, inclusive,                with        the       same         force       and      effect         as though               they     were         more



             fully         set forth         at length           herein.




                               11.            On      or        about       May           13,     2014,            defendants,                 for     good        and         valuable            consideration,


             issued           an       insurance           policy          ("the         policy"),            bearing            policy          number            'gcpocrep                                 :0-024,         to


             Water            LLC.,          the      named            insured,           with         Front        LLC,            Member             LLC         and         Dumbo             LLC         named           as


                 additional              insureds      on the           policy.         The      policy            was     subsequently                  renewed              and      was       in full      force     and


                 effect      on or about              October            13, 2016.



                                                                                                                       builders'
                                 12.            The    policy           provided              (inter       alia)                              risk    coverage            on     an all-risk            basis     for     the


                 "jobsite"
                                       described           in    the    policy           as 200         Water            Street         Brooklyn,           NY          11201           ("the      building")            and


                                                                                         project"
                 the      "rehabilitation              or       renovation                                   plaintiffs              were        conducting               at the         building            during       the


                 time      the     policy       was        in full       force          and     effect.




                                 13.            The        policy           included              (inter           alia)        first         party      property              insurance                coverage             for


                                       buildings"                                                                                     completion"
                 "existing                                  and        afforded           plaintiffs           "delay          in                              coverage                as well.




                                   14.          On     or       about        October             13,      2016,          while          the     policy        was        in    full     force          and    effect,        the



                  building           suffered         physical             loss     and       damage           from           a peril         covered         by    the       policy.




                                                                                                                           3




                                                                                                                   3     of      5

                                                                                                               7 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                            INDEX NO. 650168/2019
 BED: DOC.NEW
NYSCEF     NO. YORK
               10    COUNTY    CLERK
               Case 1:19-cv-08246-LGS 01/09/2019    03 : 17
                                       Document 1-6 Filed 09/04/19
                                                             PM|   Page  INDEX
                                                                        46
                                                                    RECEIVEDof 72NO. 650168/2019
                                                                                NYSCEF: 03/14/2019
 NYSCEF   DOC.       NO.        2                                                                                                                                                                 RECEIVED                   NYSCEF:                  01/09/2019




                               15.           Plaintiffs              made         claim          to      defendants                   under              the      policy            for     the          physical            loss         and


             damage             to the       building.




                                16.          Defêñdañts                   paid        plaintiffs              on     their           claim               for     physical                loss      and         damage               to     the


             building.




                                17.           By       paying            plaintiffs         on        their        claim            for        physical             loss      and         damage               to the        building,


             defendants                 admitted              that       the     physical             loss         and       damage                   that       was        the      subject              of     the        claim          was


             covered             under        the      policy.




                                18.           The        aforementioned                        physical             loss        and           damage             to the        building              also        caused           a delay


                                                    plaintiffs'                                                                                     project"
             in completion                   of                             "rehabilitation                   or renovation                                            at the building.




                                 19.          On        or about            October             13,      2016         and           thereafter,                  Plaintiffs           made           claim            to defendants


                                                                                                                                                                              plaintiffs'
             under              the     policy          for        the      costs         of       the        delay          in       completion                       of                                  "rehabilitation                       or


                                        project"
             renovation                                   at the          building             due       to the          aforementioned                            covered               physical              loss     and       damage


             to the            building.




                                 20.             Defendants                    have      failed           and         refused,                     and         continue             to     fail          and      refuse,            to        pay

                 plaintiffs'                                                                                                                                                                                                   plaintiffs'
                                        claim          under             the     policy            for        the        costs                of     the         delay         in         completion                   of


                                                                                  project"
                 "rehabilitation                  or    renovation                                       at    the        building,                   despite            demands                  that         such         payment              be


                 made.




                                                  Defendants'                                                                                      plaintiffs'
                                 21.                                            continued                refusal           to       pay                                     claim          under           the        policy             for     the


                                                                                                          plaintiffs'                                                                                             project"
                 costs         of      the    delay           in     completion                  of                                   "rehabilitation                         or     renovation                                           at     the



                 building             was    and       is unjustified                 and       constitutes                a bleach                  of contract.




                                                                                                                                4




                                                                                                                      4      of           5

                                                                                                                    8 of 12
FILED:     NEW YORK COUNTY         CLERK 03:17
                                          03/14/2019 07:24 PM                                                                                                                                INDEX NO. 650168/2019
|FILED: NEW YORK Cvumrz CLERK 01/09/2019                                                                                                                                                           INDEX NO. 650168/2019
                                               PM|
NYSCEF    DOC.
 NYSCEF DOC. NO. NO.
                 2   Case
                     10                1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 47RECEIVED
                                                                                             of 72
                                                                                      RECEIVED   NYSCEF:
                                                                                                     NYSCEF:03/14/2019
                                                                                                             01/09/2019




                                                                       defendants'
                          22.          As        a result        of                           breach          of     contract,              plaintiffs         have       been     damaged             in   a


            sum     in     excess      of        $550,671,            no portion         of   which           has        been        paid      to plaintiffs             despite     demands            for


            such     payment.




                          23.          On         or    about         October       2,    2018        and      October               3, 2018,            defendants           agreed         to   extend


            plaintiffs'
                                time        to     sue     under        the     policy        for     the     denial            of    the       claim       in    question          herein        to    and



            including           January           11, 2019.




                           WHEREFORE,                           plaintiffs       demand             judgment              against            defendants            for     the     sum       of   at least


                                                                                                                                                                                             attorneys'
            $550,671,            together          with      pre-judgment                interest      from          on or about                 October          13, 2016,         and


            fees     and     the    costs         and     disbursements              of this        action.




            Dated:         New      York,          New       York

                           January          9, 2019




                                                                                                      ABRAMS,                   GORELICK,                      FRIEDMAN                  &
                                                                                                      JACOBSON,                       LLP
                                                                                                      Attorneys              For       Plaintiffs




                                                                                                                          Mark         Ian       Binsky
                                                                                                      One          Battery           Park       Plaza      -     4th      Floor
                                                                                                      New          York,         New          York        10004

                                                                                                      (212)         422-1200
                                                                                                      File     No.:          31788

                                                                                                      c




                                                                                                               5




                                                                                                          5 of       5

                                                                                                     9 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 10                           1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 48 of 72
                                                                                            RECEIVED   NYSCEF: 03/14/2019



        SUPREME                     COURT             OF THE                      STATE               OF NEW YORK
        COUNTY                  OF NEW YORK
        ---------------------------------------------------------x
        200      WATER                 PROPERTY                           OWNER,                    LLC,         17b

      SEE          RIPE              R                                        Plaintiff/Petitioner,
      F o R       F u t         L

     cÛ fT3       O A/                   - against              -                                                                                                   Index        No.650168/2019



        LIBERTY                 MUTUAL                FIRE                INSURANCE                          CO
                                                                               Defendant/Respondent.
        ----------------                                                  -----------------x
                                                                                      NOTICE                 OF ELECTRONIC                                       FILING

                                                                                                      (Mandatory                               Case)
                                                                                                 (Uniform     Rule                    § 202.5-bb)


                       You           have         received                     this      Notice               because:


                                         1) The            Plaintiff/Petitioner,                              whose              name               is listed        above,            has          filed        this    case       using        the
                                         New         York            State            Courts           E-filing            system                   ("NYSCEF"),                  and


                                         2) You            are           a Defendant/Respondent                                            (a party)               in this       case.


                           •    If you         are        represented                                  an       attorney:
                                                                                               by
                                                                                                                                                                                                             Attorneys"
                                Give       this      Notice                   to your          attorney.                  (Attorneys:                     see      "Information                    for                              pg.    2).


                           •    If you         are        not            represented                                 an    attorney:
                                                                                                           by
                                You        will      be         served                with       ali         documents                         in    paper           and        you         must             serve            and   file    your
                                documents                       in       paper,              unless             you         choose                   to       participate              in        e-filing.


                                If you         choose                    to     participate                   in e-filing,                 you             must          have     access                    to    a computer                and        a
                                scanner              or     other               device           to        convert               documents                        into      electronic                   format,              a connection
                               to    the       internet,                  and          an      e-mail           address                   to        receive           service               of      documents.


                               The        benefits                  of        participating                     in    e-filing             include:


                                                            •       serving             and                      your           documents
                                                                                                    filing                                                      electronically


                                                            •       free         access             to view               and      print            your        e-filed      documents


                                                            •                           your         number                of trips             to the           courthouse
                                                                    limiting


                                                            •       paying             any       court          fees            on-line             (credit         card        needed)


                           To       register              for        e-filing            or     for         more           information                          about        how            e-filing             works:


                           •    visit:      www.nycourts.govlefile-unrepresented                                                                      or
                           •    contact           the           Clerk's               Office          or                   Center               at the           court      where            the         case           was     filed.     Court
                                                                                                             Help
                                contact           information                         can      be found                   at www.nycourts.gov



                                                                                                                          Page       1         of         2                                                             EFM-1




                                                                                                                           10 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                                                                          INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 10                     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 49 of 72
                                                                                      RECEIVED   NYSCEF: 03/14/2019



                  To     find       legal        information                 to help          you         represent               yourself            visit         www.nycourthelp.gov


                                                                                     Information                   for       Attorneys

                                                                         (E-filing           is     Mandatory                 for          Attorneys)


                  An      attorney              representing                   a party            who        is served               with      this     notice              must       either:


                                 1)      immediately                       record          his       or      her     representation                        within            the       e-filed       matter         on     the
                                 NYSCEF                    site        www.nycourts.gov/efile                                ; or


                                 2)      file       the     Notice            of     Opt-Out              form       with            the      clerk        of       the      court       where           this     action      is

                                 pending                  and      serve        on     all        parties.         Exemptions                   from            mandatory    e-filing    are                    limited       to
                                 attorneys                  who          certify       in     good           faith       that          they      lack           the computer        hardware                         and/or
                                    scanner             and/or           internet          connection                or that           they      lack         (along         with      all employees                subject
                                 to their              direction)            the      knowledge                    to operate                 such         equipment.                  [Section           202.5-bb(e)]


                   For     additional                  information                 about          electronic             filing        and      to create                 a NYSCEF                account,         visit   the
                   NYSCEF                   website               at     www.nycourts.gov/efile                                   or       contact            the          NYSCEF                Resource            Center
                   (phone:            646-386-3033;                         e-mail:           efile@nycourts.gov).




        Dated:         January            24,       2019




                                    Name                                                                                                                                  Address


          Mark     lan                          Esq.                                                                                   One                                Park     Plaza         - 4th     Floor
                            Binsky,                                                                                                              Battery
                                    Firm         Name                                                                                  A/e.w          yo        /            ^/         / 000
                                                                                                                                                                    /(,            y               V

         /3 beams,              Gore]
                                                )uk,
                                                             fr    )   d    m«n

         +3a.cobson                   LL        P                                                                                                                                                              - 2 o o
                                                                                                                                                                           Phone          2 / 2          4 2 2  /


                                                                                                                                        mbinsky@agfjlaw.com
                                                                                                                                                                           E-Mail




        To:         see         Rider,          Under             "SERVICE


                    INFORMATION"




                                                                                                                                                                                                         6/6/18




                 Index          #                                                                            Page        2      of     2                                                           EFM-1




                                                                                                             11 of 12
FILED: NEW YORK COUNTY CLERK 03/14/2019 07:24 PM                                                                                                     INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 10                   1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 50 of 72
                                                                                    RECEIVED   NYSCEF: 03/14/2019




                                                   RIDER            TO      NOTICE                OF     ELECTRONIC        FILING


                                                                               (Mandatory                    Case)

                                                                      (Uniform                   Rule     § 202.5-bb)




                                      THE           FULL           CAPTION                  OF     CASE      IS SET     FORTH       BELOW


         SUPREME                 COURT              OF     THE       STATE             OF NEW            YORK
         COUNTY               OF NEW                YORK
         --------------------------------------..-----------------------x
         200      WATER             PROPERTY                  OWNER,                 LLC,        177
         FRONT             STREET,                LLC,      177 FRONT                 MEMBER,
         LLC,        and     DUMBO                 ASSEMBLAGE,                        LLC,
                                                                                                                                      Index   No.:   650168/2019

                                                                     Plaintiffs,


                                       -against-



          LIBERTY               MUTUAL                   FIRE       INSURANCE
          COMPANY,                   LIBERTY            MUTUAL  HOLDING
          COMPANY                   INC.,         LIBERTY   MUTUAL   GROUP
          INC.,       LIBERTY                MUTUAL                 INSURANCE
          COMPANY,                   and      LIBERTY                MUTUAL
          INSURANCE,


                                                                      Defendants.
          ------------------------------------------------------------X




          SERVICE          INFORMATION:


          To the       following           defendants:


           Liberty         Mutual          Fire      Insurance            Company;

           Liberty         Mutual           Holding         Company                Inc.;
           Liberty         Mutual           Group         Inc.;
           Liberty         Mutual           Insurance             Company;
           Liberty         Mutual           Insurance
           The       address         for    all    of the         above     defendants             is:



            175      Berkeley           Street

           Boston,          MA       02116-5066




                                                                                                  12 of 12
FILED: NEW YORK COUNTY CLERK 03/15/2019 04:15 PM                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 11     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 51 of 72
                                                                      RECEIVED   NYSCEF: 03/15/2019




                                               1 of 1
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                            INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 52 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


         200 WATER PROPERTY OWNER, LLC, 177
         FRONT STREET, LLC, 177 FRONT                                INDEX NO. 650168/2019
         MEMBER, LLC, and DUMBO
         ASSEMBLAGE, LLC,

                                 Plaintiffs,              DEFENDANTS’ ANSWER and SEPARATE
         -against-                                        DEFENSES to PLAINTIFFS’ COMPLAINT

         LIBERTY MUTUAL FIRE INSURANCE
         COMPANY,     LIBERTY     MUTUAL
         HOLDING COMPANY, INC., LIBERTY
         MUTUAL    GROUP,   INC., LIBERTY
         MUTUAL INSURANCE COMPANY and
         LIBERTY MUTUAL INSURANCE,

                                 Defendants.


                Defendants, Liberty Mutual Fire Insurance Company (“LM Fire”), Liberty Mutual

         Holding Company, Inc. (“LM Holding”), Liberty Mutual Group, Inc. (“LM Group”), Liberty

         Mutual Insurance Company (“LM Insurance”) and Liberty Mutual Insurance, a legal non-entity,

         (hereinafter sometimes referred to collectively as “Defendants”), by their undersigned attorneys,

         Finazzo Cossolini O’Leary Meola & Hager, LLC, answer the Complaint of Plaintiffs, 200 Water

         Property Owner, LLC, 177 Front Street, LLC, 177 Front Member, LLC, and Dumbo

         Assemblage, LLC (hereinafter sometimes collectively referred to as “Plaintiffs”), in the above

         captioned matter as follows:

           AS AND FOR THEIR RESPONSE TO PLAINTIFFS’ ALLEGATIONS REGARDING
                                     THE PARTIES

                1.     Deny knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in paragraph 1 of the Complaint.




                                                     1 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                             INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 53 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                2.      Deny knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in paragraph 2 of the Complaint.

                3.      Deny knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in paragraph 3 of the Complaint.

                4.      Deny knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in paragraph 4 of the Complaint.

                5.      Admit the allegations contained in paragraph 5 of the Complaint.

                6.      Deny the allegations contained in paragraph 6 of the Complaint, except admit that

         LM Holding is a Massachusetts corporation with its principal place of business in Massachusetts.

                7.      Deny the allegations contained in paragraph 7 of the Complaint, except admit that

         LM Group is a Massachusetts corporation with its principal place of business in Massachusetts.

                8.      Admit the allegations contained in paragraph 8 of the Complaint.

                9.      Deny the allegations contained in paragraph 9 of the Complaint.

                                 AS AND FOR THEIR RESPONSE TO
                      PLAINTIFFS’ CAUSE OF ACTION IN BREACH OF CONTRACT


                10.     Defendants repeat and re-allege their responses to the allegations contained in

         Paragraphs 1 through 9 of Plaintiffs’ Complaint as if set forth at length herein.

                11.     Defendant LM Fire denies the allegations contained in Paragraph 11 of the

         Complaint, except to admit that: in July 2014, it issued the referenced insurance policy to 200

         Water Property Owner, LLC (hereinafter referred to as the “LM Fire Policy”); at the time the

         LM Fire Policy was issued, it had an inception date of May 13, 2014 and an expiration date of

         May 13, 2016, at 12:01 a.m.; the LM Fire Policy was subsequently endorsed to extend its

         expiration until January 10, 2017 at 12:01 a.m.; premiums were paid for the LM Fire Policy and


                                                          2



                                                      2 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 54 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




         the LM Fire Policy was in force and effect on October 13, 2016; and the LM Fire Policy was

         endorsed to add the other named Plaintiffs as additional insureds. Defendants LM Holding, LM

         Group and LM Insurance are not parties to the LM Fire Policy and deny knowledge or

         information sufficient to form a belief as to the truth of the allegations contained in Paragraph 11

         of the Complaint. Defendant Liberty Mutual Insurance is not a legal entity and, accordingly,

         cannot respond to Plaintiffs’ allegations. In the event it is determined that a response by Liberty

         Mutual Insurance would be proper and required, Liberty Mutual Insurance denies knowledge or

         information sufficient to form a belief as to the truth of the allegations contained in Paragraph 11

         of the Complaint.

                12.     Defendant LM Fire denies the allegations contained in Paragraph 12 of the

         Complaint, except to admit that, subject to its terms, conditions, limitations and exclusions, the

         LM Fire Policy provided Plaintiffs with, among other coverages, builders’ risk coverage on an

         all-risk basis for the renovation and rehabilitation of the existing building, as the project was

         described in the LM Fire Policy, which building was located at 200 Water Street, Brooklyn, New

         York and described as the jobsite, and respectfully refers the Court to the LM Fire Policy for all

         of its terms, conditions, limitations and exclusions. Defendants LM Holding, LM Group and LM

         Insurance are not parties to the LM Fire Policy and deny knowledge or information sufficient to

         form a belief as to the truth of the allegations contained in paragraph 12 of the Complaint.

         Defendant Liberty Mutual Insurance is not a legal entity and, accordingly, cannot respond to

         Plaintiffs’ allegations. In the event it is determined that a response by Liberty Mutual Insurance

         would be proper and required, Liberty Mutual Insurance denies knowledge or information

         sufficient to form a belief as to the truth of the allegations contained in Paragraph 12 of the

         Complaint.


                                                          3



                                                      3 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                             INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 55 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                13.     Defendant LM Fire denies the allegations contained in Paragraph 13 of the

         Complaint, except to admit that, as it was defined under the LM Fire Policy, the existing building

         at 200 Water Street, Brooklyn, New York constituted insured property and the LM Fire Policy

         afforded Plaintiffs delay in completion coverage subject to the terms, conditions, limitations and

         exclusions of the LM Fire Policy, including the “Delay in Completion Coverage Part.”

         Defendants LM Holding, LM Group and LM Insurance are not parties to the LM Fire Policy and

         deny knowledge or information sufficient to form a belief as to the truth of the allegations

         contained in Paragraph 13 of the Complaint. Defendant Liberty Mutual Insurance is not a legal

         entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is determined

         that a response by Liberty Mutual Insurance would be proper and required, Liberty Mutual

         Insurance denies knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in Paragraph 13 of the Complaint.

                14.     Defendant LM Fire admits the allegations contained in Paragraph 14 of the

         Complaint. Defendants LM Holding, LM Group and LM Insurance are not parties to the LM Fire

         Policy and deny knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in Paragraph 14 of the Complaint. Defendant Liberty Mutual Insurance is

         not a legal entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is

         determined that a response by Liberty Mutual Insurance would be proper and required, Liberty

         Mutual Insurance denies knowledge or information sufficient to form a belief as to the truth of

         the allegations contained in Paragraph 14 of the Complaint.

                15.     Defendant LM Fire admits the allegations contained in Paragraph 15 of the

         Complaint in so far at it is alleged that Plaintiffs made a claim to LM Fire for the physical loss

         and damage to the building. Defendants LM Holding, LM Group and LM Insurance are not


                                                         4



                                                     4 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 56 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




         parties to the LM Fire Policy and deny the allegations contained in paragraph 15 of the

         Complaint insofar as those allegations are directed against them. Defendant Liberty Mutual

         Insurance is not a legal entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the

         event it is determined that a response by Liberty Mutual Insurance would be proper and required,

         Liberty Mutual Insurance denies the allegations contained in Paragraph 15 of the Complaint.

                16.     Defendant LM Fire denies the allegations contained in Paragraph 16 of the

         Complaint, except to admit that Plaintiffs and LM Fire agreed on the measure of the insured

         physical loss and damage to the building and that LM Fire indemnified Plaintiffs for the loss in

         the agreed amount. Defendants LM Holding, LM Group and LM Insurance are not parties to the

         LM Fire Policy and deny the allegations contained in Paragraph 16 of the Complaint insofar as

         those allegations are directed against them. Defendant Liberty Mutual Insurance is not a legal

         entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is determined

         that a response by Liberty Mutual Insurance would be proper and required, Liberty Mutual

         Insurance denies the allegations contained in paragraph 16 of the Complaint.

                17.     Defendant LM Fire denies the allegations contained in Paragraph 17 of the

         Complaint, except avers that it does not dispute that the physical loss and damage to the building

         was an insured loss under the LM Fire Policy and that it fully indemnified Plaintiffs for that loss

         in the agreed amount. Defendants LM Holding, LM Group and LM Insurance are not parties to

         the LM Fire Policy and deny the allegations contained in Paragraph 17 of the Complaint insofar

         as those allegations are directed against them. Defendant Liberty Mutual Insurance is not a legal

         entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is determined

         that a response by Liberty Mutual Insurance would be proper and required, Liberty Mutual

         Insurance denies the allegations contained in Paragraph 17 of the Complaint.


                                                         5



                                                      5 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 57 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                18.     Defendant LM Fire denies the allegations contained in Paragraph 18 of the

         Complaint. Defendants LM Holding, LM Group and LM Insurance are not parties to the LM Fire

         Policy, did not participate in the adjustment of the claim, and deny knowledge or information

         sufficient to form a belief as to the truth of the allegations contained in Paragraph 18 of the

         Complaint. Defendant Liberty Mutual Insurance is not a legal entity and, accordingly, cannot

         respond to Plaintiffs’ allegations. In the event it is determined that a response by Liberty Mutual

         Insurance would be proper and required, Liberty Mutual Insurance denies knowledge or

         information sufficient to form a belief as to the truth of the allegations contained in Paragraph 18

         of the Complaint.

                19.     Defendant LM Fire denies the allegations contained in Paragraph 19 of the

         Complaint, except admits that Plaintiffs have submitted a claim contending that the physical

         damage that occurred on October 13, 2016 when a fire sprinkler head discharged delayed the

         completion of the project. Defendants LM Holding, LM Group and LM Insurance are not parties

         to the LM Fire Policy, did not participate in the adjustment of the claim, and deny knowledge or

         information sufficient to form a belief as to the truth of the allegations contained in Paragraph 19

         of the Complaint. Defendant Liberty Mutual Insurance is not a legal entity and, accordingly,

         cannot respond to Plaintiffs’ allegations. In the event it is determined that a response by Liberty

         Mutual Insurance would be proper and required, Liberty Mutual Insurance denies knowledge or

         information sufficient to form a belief as to the truth of the allegations contained in Paragraph 19

         of the Complaint.

                20.     Defendant LM Fire denies the allegations contained in Paragraph 20 of the

         Complaint, except admits that it has not paid Plaintiffs their delay in completion claim because

         Plaintiffs have been unable to prove how, if at all, the physical damage that occurred on October


                                                          6



                                                      6 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 58 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




         13, 2016 delayed the completion of the project. Defendants LM Holding, LM Group and LM

         Insurance are not parties to the LM Fire Policy, did not participate in the adjustment of the claim,

         and deny knowledge or information sufficient to form a belief as to the truth of the allegations

         contained in Paragraph 20 of the Complaint. Defendant Liberty Mutual Insurance is not a legal

         entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is determined

         that a response by Liberty Mutual Insurance would be proper and required, Liberty Mutual

         Insurance denies knowledge or information sufficient to form a belief as to the truth of the

         allegations contained in Paragraph 20 of the Complaint.

                21.     Defendants LM Fire, LM Holding, LM Group and LM Insurance deny the

         allegations contained in Paragraph 21 of the Complaint. Defendant Liberty Mutual Insurance is

         not a legal entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is

         determined that a response by Liberty Mutual Insurance would be proper and required, Liberty

         Mutual Insurance denies the allegations contained in Paragraph 21 of the Complaint.

                22.     Defendants LM Fire, LM Holding, LM Group and LM Insurance deny the

         allegations contained in Paragraph 22 of the Complaint. Defendant Liberty Mutual Insurance is

         not a legal entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is

         determined that a response by Liberty Mutual Insurance would be proper and required, Liberty

         Mutual Insurance denies the allegations contained in Paragraph 22 of the Complaint.

                23.     Defendant LM Fire admits the allegations contained in Paragraph 23 of the

         Complaint that it agreed to extend until January 11, 2019 Plaintiffs’ time to bring suit under the

         LM Fire Policy. Defendants LM Holding, LM Group and LM Insurance are not parties to the

         LM Fire Policy and deny the allegations contained in Paragraph 23 of the Complaint insofar as

         those allegations are directed against them. Defendant Liberty Mutual Insurance is not a legal


                                                          7



                                                      7 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12        1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 59 of 72
                                                                         RECEIVED   NYSCEF: 03/20/2019




         entity and, accordingly, cannot respond to Plaintiffs’ allegations. In the event it is determined

         that a response by Liberty Mutual Insurance would be proper and required, Liberty Mutual

         Insurance denies the allegations contained in Paragraph 23 of the Complaint.

                                              SEPARATE DEFENSES

                Defendants asserts the following separate defenses without assuming any burden of proof

         or persuasion.

                                          FIRST SEPARATE DEFENSE

                24.       The Complaint fails to state a cause of action upon which relief may be granted.

                                         SECOND SEPARATE DEFENSE

                25.       Defendants LM Holding, LM Group and LM Insurance are not proper parties to

         this lawsuit because they did not issue the LM Fire Policy and, accordingly, Defendants LM

         Holding, LM Group and LM Insurance each reserve the right to move for dismissal of the

         Complaint as against them at or before the time of trial.

                                          THIRD SEPARATE DEFENSE

                26.       Defendant Liberty Mutual Insurance is not a legal entity and, accordingly,

         Plaintiffs cannot maintain a cause of action or this lawsuit against it.

                                         FOURTH SEPARATE DEFENSE

                27.       Defendant Liberty Mutual Fire Insurance Company has paid Plaintiffs all amounts

         to which Plaintiffs are currently entitled under the LM Fire Policy and, consequently, it is not in

         breach of its obligations under the LM Fire Policy.




                                                           8



                                                       8 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                            INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 60 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                                           FIFTH SEPARATE DEFENSE

                28.    The coverage provided by the DELAY IN COMPLETION COVERAGE

         PART of the LM Fire Policy provides, in pertinent part, as follows:

                       If shown as applicable on the Delay In Completion Schedule, “we”
                       provide the following coverages:

                               1.     Additional Construction Expenses –

                                      a.      Coverage – “We” pay for additional construction
                                              expenses incurred during the “delay period”.

                                      b.      Coverage Limitation – “We” only cover additional
                                              construction expenses that arise out of a “delay” to
                                              a “building or structure” at a “jobsite’ described on
                                              the Delay in Completion Schedule.

                                      c.      Additional Construction Expenses Means –
                                              Additional construction expenses means the
                                              necessary and reasonable expenses relating to the
                                              construction, erection, or fabrication of a covered
                                              “building or structure” that are over and above those
                                              expenses that would have been incurred had there
                                              been no “delay period”.

                                              Additional construction expenses are limited to:

                                                             *      *       *

                               2.     Additional Soft Costs –

                                      a.      Coverage – “We” pay for soft costs incurred during
                                              the “delay period”.

                                      b.      Coverage Limitation – “We” only cover soft costs
                                              that arise out of a “delay” to a “building or
                                              structure” at a “jobsite’ described on the Delay in
                                              Completion Schedule.

                                      c.      Soft Costs Means – Soft costs means the necessary
                                              and reasonable expenses relating to the
                                              construction, erection, or fabrication of a covered
                                              “building or structure” that are over and above those


                                                        9



                                                    9 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 61 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                                             expenses that would have been incurred had there
                                             been no “delay period”.

                                             Soft costs are limited to:

                                                     *        *      *

                29.    The DELAY IN COMPLETION COVERAGE PART of the LM Fire Policy

         defines the terms “Delay” and “Delay Period” as follows:

                       2.     “Delay” means an interruption in the construction, erection, or
                              fabrication of a “building or structure” caused by a covered peril.

                              “Delay” does not mean an interruption in or extension of
                              construction, erection or fabrication caused by or resulting from a
                              change order, design change, or other action or decision that is
                              independent of direct physical loss or damage caused by a covered
                              peril for which payment is made under the Builders’ Risk
                              Coverage form to which this coverage part is endorsed, whether
                              occurring prior to or after such physical loss or damage.

                       3.     “Delay Period”

                              a.      “Delay Period” means the period of time the completion of
                                      the construction, erection, or fabrication of a covered
                                      “building or structure” is “delayed” as a result of direct
                                      physical loss or damage caused by a covered peril to
                                      property covered under the Builders’ Risk Coverage form
                                      to which this coverage part is attached.

                                      This is not limited to the expiration date of the policy.

                              b.      “Delay period” does not mean the increased time:

                                      1)     required to comply with the enforcement of any
                                             ordinance, law, or decree that:

                                             a)      regulates the use or repair of any property;
                                                     and
                                             b)      requires “you” or anyone else to test for,
                                                     monitor, clean-up, remove, contain, treat,
                                                     detoxify, or neutralize or in any way respond
                                                     to or assess the effects of “pollutants”.



                                                         10



                                                    10 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                             INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 62 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                                       2)     caused by or resulting from a change order, design
                                              change, or other action or decision that is
                                              independent of direct physical loss or damage
                                              caused by a covered peril for which payment is
                                              made under the Builders’ Risk Coverage form to
                                              which this coverage part is endorsed, whether
                                              occurring prior to or after such physical loss or
                                              damage.

                30.     At the time the insured event of damage occurred on or about October 13, 2016,

         the construction of the building was already behind due to causes other than the insured physical

         damage for which payment has been made by LM Fire under the LM Fire Policy.

                31.     Plaintiffs have not demonstrated that the completion of the construction of the

         building was delayed by the insured physical damage that occurred on or about October 13,

         2016, or what “additional construction expenses” or “additional soft costs”, if any, were incurred

         and arose out of any such delay. Accordingly, Plaintiffs claim in this action should be dismissed.

                                       SIXTH SEPARATE DEFENSE

                32.     The Delay in Completion Coverage provided by the LM Fire Policy is subject to

         the exclusions shown in the Builders’ Risk Coverage form and the certain additional exclusions

         specific to the Delay in Completion Coverage including, in pertinent part, the following:

                        “We” do not pay for any additional expenses, costs, or losses due to any
                        increase in the “delay period” caused directly or indirectly by one or more
                        of the following excluded causes or events, regardless of any other causes
                        or events that contribute to the “delay period”, whether such causes or
                        events act before, at the same time as, or after the excluded causes or
                        events:
                                                      *      *       *

                        2.     Change Order – Any change order, design change, or other action
                               or decision which results in a “delay” in the completion of the
                               covered project and is independent of direct physical loss or
                               damage caused by a covered peril for which payment is made
                               under the Builders’ Risk Coverage form to which this coverage
                               part is endorsed, whether occurring prior to or after such physical
                               loss or damage.
                                                         11



                                                     11 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12      1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 63 of 72
                                                                       RECEIVED   NYSCEF: 03/20/2019




                33.     To the extent any delay in the completion of the construction of the building was

         caused directly or indirectly by changes orders independent of the direct physical damage caused

         by the covered peril for which payment was made by LM Fire under the LM Fire Policy, the LM

         Fire Policy provides no coverage for any loss of incurred additional construction expenses or

         additional soft costs.

                                         SEVENTH SEPARATE DEFENSE

                34.     The Delay in Completion Coverage provided by the LM Fire Policy is subject to

         certain conditions in addition to the conditions governing the BUILDERS’ RISK COVERAGE

         – REHABILITATION AND RENOVATION Coverage, which include, in pertinent part, the

         following:

                        WHAT MUST BE DONE IN CASE OF LOSS

                                                *      *         *

                        1.        Due Diligence To Rebuild Or Restore –

                                  “We” only pay for “expenses and losses” under this coverage part
                                  during the period of time that would be required with due diligence
                                  and dispatch to rebuild or restore the damaged “building or
                                  structure” with materials of like kind and quality.

                                  “You” must do everything reasonably possible to minimize
                                  covered “expenses and losses”.

                                                        *        *     *

                        3.        Interference And Access –

                                  a.     Minimize Interference – “You” must minimize any
                                         interference with the construction schedule to avoid or
                                         reduce any resulting “delay.”

                 35.     In the event it is determined that Plaintiffs did not do everything reasonably

         possible to mitigate any delay in the completion of the building and did not do everything


                                                            12



                                                       12 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 64 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




         reasonably possible to minimize any covered delay expenses and losses, including minimizing

         any interference with the construction delay, there is no coverage under the LM Policy for

         Plaintiffs’ delay in completion claim.

                                        EIGHTH SEPARATE DEFENSE

                36.     The coverages provided by the LM Fire Policy are subject to certain conditions,

         including the conditions governing when loss under the LM Fire Policy is payable. The LOSS

         PAYMENT section of the BUILDERS’ RISK COVERAGE – REHABILITATION AND

         RENOVATION FORM, Form IM 7054 08 12, provides, in pertinent part, as follows:

                        2.      Your Losses –

                                b.     Conditions For Payment Of Loss – An insured loss will
                                       be payable 30 days after:

                                       1)         a satisfactory proof of loss is received; and
                                       2)         the amount of loss has been established either by
                                                  written agreement with “you” or the filing of an
                                                  appraisal award with “us”.

                37.     No payments are presently due Plaintiffs under the LM Fire Policy because

         Plaintiffs have not filed a satisfactory proof of loss and the amount of the claimed loss has not

         been established either by written agreement or the filing of an appraisal award.

                                         NINTH SEPARATE DEFENSE


                38.     Any coverage afforded by the LM Fire Policy is subject to any and all

         deductibles, retained limits, retentions, self-insured retentions, Limits of Insurance, co-insurance

         and “other insurance” provisions as stated in the LM Fire Policy, including the seven (7) waiting

         period applicable under the Delay in Completion Coverage.




                                                           13



                                                       13 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12       1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 65 of 72
                                                                        RECEIVED   NYSCEF: 03/20/2019




                                         TENTH SEPARATE DEFENSE

                39.      The Complaint does not describe Plaintiffs’ claims with sufficient particularity to

         allow Defendants to determine such other defenses that they may have in response to Plaintiffs’

         claims and/or causes of action. Defendants therefore reserve the right to assert any and all

         defenses (policy based or otherwise) which may be pertinent to Plaintiffs’ claims once the

         precise nature of the claims are ascertained.

                WHEREFORE, Defendants, Liberty Mutual Fire Insurance Company, Liberty Mutual

         Holding Company, Inc., Liberty Mutual Group, Inc., Liberty Mutual Insurance Company and

         Liberty Mutual Insurance, request that this Honorable Court grant judgment in their favor against

         Plaintiffs as follows:

                1.    Dismissing the Complaint with prejudice;

                2. Awarding Defendants their costs and expenses; and

                3. Awarding Defendants all other relief that the Court may deem to be just and

                      equitable.



         Dated: March 20, 2019                            FINAZZO COSSOLINI O’LEARY
                                                          MEOLA & HAGER, LLC

                                                         Attorneys for Defendants,
                                                         Liberty Mutual Fire Insurance Company, Liberty
                                                         Mutual Holding Company, Inc., Liberty Mutual
                                                         Group, Inc., Liberty Mutual Insurance Company
                                                         and Liberty Mutual Insurance


                                                          By: /s/ Christopher S. Finazzo__________
                                                             CHRISTOPHER S. FINAZZO

                                                          5 Penn Plaza, 23rd Floor
                                                          New York, New York 10001
                                                          (646) 378-203
                                                            14



                                                         14 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                                     INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 12     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 66 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                                                     - and -

                                                     67 East Park Place, Suite 901
                                                     Morristown, New Jersey 07960
                                                     (973) 343-4960


         TO:   Mark Ian Binsky, Esq.
               ABRAMS, GORELICK,
               FRIEDMAN & JACOBSEN, LLP
               Attorneys for Plaintiffs

               One Battery Park Plaza – 4th Floor
               New York, New York 10004
               (212) 422-1200




                                                       15



                                                    15 of 15
FILED: NEW YORK COUNTY CLERK 03/20/2019 03:27 PM                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 13     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 67 of 72
                                                                      RECEIVED   NYSCEF: 03/20/2019




                                               1 of 1
FILED: NEW YORK COUNTY CLERK 03/26/2019 02:59 PM                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 14     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 68 of 72
                                                                      RECEIVED   NYSCEF: 03/26/2019




                                               1 of 3
FILED: NEW YORK COUNTY CLERK 03/26/2019 02:59 PM                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 14     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 69 of 72
                                                                      RECEIVED   NYSCEF: 03/26/2019




                                               2 of 3
FILED: NEW YORK COUNTY CLERK 03/26/2019 02:59 PM                              INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 14     1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 70 of 72
                                                                      RECEIVED   NYSCEF: 03/26/2019




                                               3 of 3
FILED: NEW YORK COUNTY CLERK 07/02/2019 11:50 AM                                                                                                                                          INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 15               1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 71 of 72
                                                                                RECEIVED   NYSCEF: 07/02/2019


           SUPREME               COURT                OF THE              STATE              OF     NEW YORK
           COUNTY               OF     NEW YORK

           200       WATER                   PROPERTY                          OWNER,                   LLC,             177         FRONT                     Index     No.     650168/2019

           STREET,              LLC,          177      FRONT               MEMBER,                      LLC,            and        DUMBO
           ASSEMBLAGE,                        LLC,


                                                                                                           Plaintiff
                                             -against-

                                                                                                                                                                       CONSENT             TO
           LIBERTY                   MUTUAL                       FIRE                INSURANCE                             COMPANY,                                      CHANGE
           LIBERTY              MUTUAL                   HOLDING                      COMPANY                     INC.,         LIBERTY                                ATTORNEYS
           MUTUAL                GROUP                INC.,         LIBERTY                       MUTUAL                 INSURANCE
           COMPANY,                   and     LIBERTY                   MUTUAL                    INSURANCE,


                                                                                                        Defendants.




                        IT      IS     HEREBY                     CONSENTED                          that      DESIDERIO,                      KAUFMAN                  & METZ,            PC,    Attn:

                                                                                                                         18th
           Colin       E. Kaufman,                  Esq.,         One      Battery            Park         Plaza,                  Floor,       New       York,         New      York      10004,       be


           substituted           as attorneys                of    record            for     Plaintiffs          200        WATER              PROPERTY                  OWNER,            LLC,      177


           FRONT             STREET,                LLC,          177      FRONT                  MEMBER,                   LLC,         and     DUMBO                ASSEMBLAGE,                   LLC



            (collectively,             "Plaintiffs")               in     the       above         captioned             action        in     place       and     stead        of the     undersigned



            outgoing         attorneys             as of the            date    hereof;           and


                        IT      IS     FURTHER                     AGREED                    that     facsimile             (fax),     pdf,     or any         other     electronic        signatures


            herein     shall         be deemed               originals              for     the     purpose         of this          document            and    shall     have     the    same      force


            and    effect       as original            signatures,              and that            this     document              may       be executed              in counterparts.


            Dated:       New         York,         New       York
                         June        25, 2019


            ABRAMS,              GORELICK,                        FRIEDMAN                                             DESIDERIO,                KAUFMAN                   & METZ,          PC
            &     JACOBSON,                  LLP

            Outgoing           Counsel          for      Plaintiffs                                                    Incom               Counsel         or Plaintiffs




            By:          Mark          lan          nskey,         Esq.                                                By                  hn M.     Desiderio,           Esq.
                         One                tery      Park     Plaza,           4         Floor                                      Colin      E. Kaufman,               Esq.
                                                                                                                                                                                   18th
                         New         York,         New        York         10004                                                     One       Battery         Park     Plaza,
                         Tel:        212.422.1200                                                                                    New       York,       New         York      10004
                                                                                                                                     Tel:      212.825.0365




                                                                                                           1 of 2
FILED: NEW YORK COUNTY CLERK 07/02/2019 11:50 AM                                                                                                                                     INDEX NO. 650168/2019
                Case
NYSCEF DOC. NO. 15                      1:19-cv-08246-LGS Document 1-6 Filed 09/04/19 Page 72 of 72
                                                                                       RECEIVED   NYSCEF: 07/02/2019




                         200      WATER                PROPERTY                        OWNER,           LLC,
                         177      FRONT             STREET,                     LLC,
                         177      FRONT           MEMBER,                         LLC,          and
                         DUMBO                 ASSEMBL                      G      ,        C




                         By:        ,    Shelly          istollin
                                         Autho                      Signatory             for    Plaintiffs




          STATE           OF            Neau       ¾vy                      )


          COUNTY               OF          tJr.^^)¼ric                      )


          On the                  day     of                ( fit                         , 2019,         before         me,        the     undersigned,              personally        appeared

          Shelly        Listokin,              personally            known             to me or proved                 to me on the            basis     of satisfactory             evidence      to
          be    the     individual              whose         name              is subscribed            to     the     within        instrument           and        acknowledged          to   me
         that      she     executed              the     same          in        her     capacity,            and     that     by    her     signature           on    the    instrument,        the

          individual,          or the          person        upon       behalf            of which            the   individual            acted,   executed            the   instrument.




         Notary          Public


          Ervtwta                 E       (c le.u)E




                                                                                                         2 of 2
